Case 8:19-cv-02115-DOC-JDE Document 28 Filed 11/26/19 Page 1 of 75 Page ID #:213



 1   George C. Lombardi (pro hac vice)
     GLombard@winston.com
 2   Samantha M. Lerner (pro hac vice pending)
     SLerner@winston.com
 3   J.R. McNair (pro hac vice)
     JMcNair@winston.com
 4   Vivek V. Krishnan (pro hac vice)
     VKrishnan@winston.com
 5   WINSTON & STRAWN LLP
     35 W. Wacker Drive
 6   Chicago, IL 60601-9703
     Telephone: (312) 558-5600
 7   Facsimile: (312) 558-5700
 8   Nimalka Wickramasekera (CA SBN: 268518)
     NWickramasekera@winston.com
 9   Joe S. Netikosol (CA SBN: 302026)
     JNetikosol@winston.com
10   WINSTON & STRAWN LLP
     333 S. Grand Avenue
11   Los Angeles, CA 90071-1543
     Telephone: (213) 615-1700
12   Facsimile: (213) 615-1750
13   Attorneys for Plaintiffs
     MEDTRONIC, INC.; MEDTRONIC PUERTO RICO OPERATIONS CO.;
14   MEDTRONIC LOGISTICS, LLC; MEDTRONIC USA, INC.
15
16                       UNITED STATES DISTRICT COURT
17                      CENTRAL DISTRICT OF CALIFORNIA
18
19    MEDTRONIC, INC.; MEDTRONIC Case No. 8:19-cv-02115-DOC-JDE
      PUERTO RICO OPERATIONS
20    CO.; MEDTRONIC LOGISTICS,
      LLC; MEDTRONIC USA, INC.,  FIRST AMENDED COMPLAINT FOR
21                               PATENT INFRINGEMENT
               Plaintiffs,
22
           v.                             JURY TRIAL DEMANDED
23
      AXONICS MODULATION
24    TECHNOLOGIES, INC.,
25               Defendant.
26
27
28
                                            1
                                                             FIRST AMENDED COMPLAINT
                                                            CASE NO. 8:19-CV-02115-DOC-JDE
Case 8:19-cv-02115-DOC-JDE Document 28 Filed 11/26/19 Page 2 of 75 Page ID #:214



 1             Plaintiffs Medtronic, Inc., Medtronic Puerto Rico Operations Co. (“MPROC”),
 2   Medtronic Logistics, LLC (“Medtronic Logistics”), and Medtronic USA, Inc. (“MDT
 3   USA”) (individually and collectively “Medtronic” or “Plaintiffs”) bring this First
 4   Amended Complaint against Defendant Axonics Modulation Technologies, Inc.,
 5   alleging as follows:
 6                                         THE PARTIES
 7             1.    Plaintiff Medtronic, Inc. is a Minnesota corporation having its principal
 8   place of business located at 710 Medtronic Parkway, Minneapolis, MN 55432.
 9             2.    Plaintiff MPROC is a Cayman Islands corporation, having its principal
10   place of business located at Ceiba Norte Industrial Park, 50 Road 31, Km. 24.4,
11   Juncos, Puerto Rico 00777-3869.
12             3.    Plaintiff Medtronic Logistics is a Minnesota corporation having its
13   principal place of business located at 710 Medtronic Parkway, Minneapolis, MN
14   55432.
15             4.    Plaintiff MDT USA is a Minnesota corporation having its principal place
16   of business located at 710 Medtronic Parkway, Minneapolis, MN 55432.
17             5.    Defendant Axonics Modulation Technologies, Inc. (“Axonics” or
18   “Defendant”) is a Delaware corporation having its principal place of business located
19   at 26 Technology Dr., Irvine, CA 92618.
20                                JURISDICTION AND VENUE
21             6.    This is a civil action for patent infringement under 35 U.S.C. § 271
22   et seq.
23             7.    This Court has subject matter jurisdiction over this action under the laws
24   of the United States, 28 U.S.C. §§ 1331 and 1338(a).
25             8.    This Court has general personal jurisdiction over Axonics because
26   Axonics is engaged in substantial and not isolated activity at its regular and
27   established places of business within this judicial district. This Court has specific
28   jurisdiction over Axonics because Axonics has committed acts giving rise to this
                                                   2
                                                                      FIRST AMENDED COMPLAINT
                                                                     CASE NO. 8:19-CV-02115-DOC-JDE
Case 8:19-cv-02115-DOC-JDE Document 28 Filed 11/26/19 Page 3 of 75 Page ID #:215



 1   action and has established more than minimum contacts within this judicial district,
 2   such that the exercise of jurisdiction over Axonics in this Court would not offend
 3   traditional notions of fair play and substantial justice.
 4         9.     Venue is proper in this judicial district pursuant to 28 U.S.C. §§ 1391(b)-
 5   (c) and 1400(b) because Axonics maintains regular and established places of business
 6   and has committed acts of patent infringement within this judicial district.
 7                                FACTUAL BACKGROUND
 8         Medtronic’s Background
 9         10.    Medtronic is one of the world’s largest medical technology, services, and
10   solutions companies with the focus of alleviating pain, restoring health, and extending
11   life for millions of people around the world. In 2018, Medtronic was winner of the
12   prestigious USPTO Patents for Humanity award. Martin T. Gerber, an inventor on the
13   patents-in-suit, is named on a series of patents for which Medtronic was presented this
14   award.
15         11.    Among its areas of specialty, Medtronic provides products and services
16   in the area of pelvic health. Pelvic floor disorders adversely affect the health and
17   quality of life of millions of people. Pelvic floor disorders include urinary control
18   disorders such as overactive bladder, fecal control disorders, sexual dysfunction, and
19   pelvic pain. Pelvic floor disorders can be treated with a variety of therapeutic options,
20   including surgical intervention.
21         12.    Medtronic is the pioneer and leading provider of neuromodulation
22   solutions for bladder and bowel control issues. The Medtronic InterStim system for
23   bladder control and bowel control helps to control symptoms of overactive bladder,
24   non-obstructive urinary retention, and chronic fecal incontinence through direct
25   modulation of the nerve activity. The InterStim system electrically stimulates the
26   sacral nerves, which aims to normalize neural communication between the bladder
27   and brain, and between the bowel and brain.
28
                                                  3
                                                                    FIRST AMENDED COMPLAINT
                                                                   CASE NO. 8:19-CV-02115-DOC-JDE
Case 8:19-cv-02115-DOC-JDE Document 28 Filed 11/26/19 Page 4 of 75 Page ID #:216



 1         13.    Generally, implantation of InterStim therapy involves surgically
 2   implanting a stimulation lead near the sacral nerves. The stimulation lead is a very
 3   small, insulated electrical conductor with electrical stimulation contacts on the distal
 4   end placed near the sacral nerves, and an electrical connector on the opposite proximal
 5   end of the lead. The stimulation lead is connected to an implantable neurostimulator
 6   that delivers small electrical pulses for stimulation of the sacral nerves. InterStim
 7   therapy can improve the condition of a pelvic floor disorder and allow a patient to lead
 8   a full life. The image below shows an example of the implantation of an InterStim
 9   device.1
10
11
12
13
14
15
16
17
18
19         14.    Examples of Medtronic InterStim products include the InterStim and
20   InterStim II neurostimulators. In October 2019, Medtronic filed a pre-market
21   approval (PMA) supplement with the FDA for approval of its InterStim Micro
22   neurostimulator (a rechargeable, implantable sacral neuromodulation device) and
23   InterStim SureScan MRI leads, which will be used in implants of the recharge-free
24   InterStim II system and rechargeable InterStim Micro system, pending FDA approval.
25
26
27
     1
       https://www.medtronic.com/us-en/healthcare-professionals/therapies-
     procedures/urology/sacral-neuromodulation/education-training/about-the-
28   therapy.html.
                                                 4
                                                                     FIRST AMENDED COMPLAINT
                                                                    CASE NO. 8:19-CV-02115-DOC-JDE
Case 8:19-cv-02115-DOC-JDE Document 28 Filed 11/26/19 Page 5 of 75 Page ID #:217



 1   The image below shows an example of the Medtronic InterStim II and InterStim
 2   Micro devices.
 3
 4
 5
 6
 7
 8
 9         Accused Products and Activities
10         15.    Upon information and belief, Axonics is a medical technology company
11   that provides sacral neuromodulation solutions.2 Upon information and belief,
12   Axonics began working on a rechargeable Sacral Neuromodulation (“SNM”) System
13   (“r-SNM”) (“Axonics r-SNM System”), and obtained regulatory approval in Europe
14   and Canada for the first time in 2016.3
15         16.    On September 9, 2019, Axonics announced that the Axonics r-SNM
16   System had been approved by the FDA, granting Axonics the right to market the
17   Axonics r-SNM System in the United States for the clinical indication of fecal
18   incontinence. On November 14, 2019, Axonics announced that the Axonics r-SNM
19   System had been approved by the FDA to market the Axonics r-SNM System in the
20   United States for the clinical indications of overactive bladder and urinary retention.
21         17.    The Axonics r-SNM System includes various components, such as the
22   Model 1101 neurostimulator, Model 1201 tined lead, Model 1801 lead implant kit,
23   Model 1401 charging system, Model 1301 patient remote control, Model 1501
24   clinician programmer, and external trial system. The image below from the FDA
25   website shows an example of the components for Axonics’ r-SNM System.4
26
27
     2
       http://www.axonicsmodulation.com/about/.
     3
       See https://www.accessdata.fda.gov/cdrh_docs/pdf19/P190006B.pdf at 7.
28   4
       See id. at p. 6.
                                                 5
                                                                    FIRST AMENDED COMPLAINT
                                                                   CASE NO. 8:19-CV-02115-DOC-JDE
Case 8:19-cv-02115-DOC-JDE Document 28 Filed 11/26/19 Page 6 of 75 Page ID #:218



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15         18.    According to the FDA Summary of Safety and Effectiveness Data for
16   Axonics’ r-SNM System, “[t]he components of the Axonics System are similar to
17   those used in … the Medtronic® InterStim® Therapy System.”5 According to the
18   same regulatory filing, the Axonics r-SNM System is similar in design, technology,
19   performance, indication for use, output characteristics, and patient population to the
20   Medtronic InterStim System.6 Axonics has designed the Axonics r-SNM System such
21   that the implantation procedure is the same as that of the existing Medtronic SNM
22   system.7 Indeed, Axonics analyzed Medtronic’s product in detail before making the
23   5
       Id. at p. 3–5.
24   6
       Id. at p. 25.
25
     7
       See, e.g., Joshua A. Cohn, Casey G. Kowalik, Melissa R. Kaufman, W. Stuart
     Reynolds, Douglas F. Milam & Roger R. Dmochowski (2017), “Evaluation of the
26   axonics modulation technologies sacral neuromodulation system for the treatment of
27   urinary and fecal dysfunction,” Expert Review of Medical Devices (hereinafter “Cohn
     2017”), at 4; available at: https://doi.org/10.1080/17434440.2017.1268913.
28
                                                6
                                                                    FIRST AMENDED COMPLAINT
                                                                   CASE NO. 8:19-CV-02115-DOC-JDE
Case 8:19-cv-02115-DOC-JDE Document 28 Filed 11/26/19 Page 7 of 75 Page ID #:219



 1   Axonics r-SNM System.8 The image below shows the Axonics r-SNM system
 2   implanted.9
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14         19.     In at least its product manuals, documents relating to regulatory filings,
15   and, by and through its representatives and consultants, Axonics provides instructions
16   to its customers and health-care professionals for using the Axonics r-SNM System
17   and its components.10
18
19
20
     8
       https://www.businessinfocusmagazine.com/2018/05/axonics-prepares-for-
21
     introduction-of-its-sacral-neuromodulation-system/
22   9
       See Elterman, “The novel Axonics® rechargeable sacral neuromodulation system:
     Procedural and technical impressions from an initial North American experience,” at
23
     7, Wiley Periodicals, Neurourology and Urodynamics 2018;1–8 (December 19, 2017);
24   available at: https://doi.org/10.1002/nau.23482.
25
     10
        See, e.g., Axonics Sacral Neuromodulation System – Physician’s Neurostimulator
     Implant Manual (“FDA Physician Manual”) at 56–64; available at:
26   https://www.accessdata.fda.gov/cdrh_docs/pdf19/P190006c.pdf; see also Axonics
27   Sacral Neuromodulation System – Tined Lead Implant Manual (Model 1201 Tined
     Lead; Model 1801 Lead Implant Kit), at 13–21.
28
                                                  7
                                                                     FIRST AMENDED COMPLAINT
                                                                    CASE NO. 8:19-CV-02115-DOC-JDE
Case 8:19-cv-02115-DOC-JDE Document 28 Filed 11/26/19 Page 8 of 75 Page ID #:220



 1         20.     Axonics announced that the first commercial implants of the Axonics
 2   r-SNM System in the United States was planned to take place on the week of October
 3   28, 2019.11
 4                                  THE PATENTS-IN-SUIT
 5         21.     Medtronic realleges and incorporates by reference, as if fully set forth
 6   herein, all of the allegations contained in paragraphs 1–20 of this First Amended
 7   Complaint.
 8         22.     On October 11, 2011, the United States Patent and Trademark Office
 9   (PTO) issued United States Patent No. 8,036,756 (“the ’756 patent”), titled
10   IMPLANTABLE MEDICAL ELECTRICAL STIMULATION LEAD FIXATION
11   METHOD AND APPARATUS. The ’756 patent lists the following individuals as
12   inventors: John M. Swoyer, Martin T. Gerber, Keith Carlton, George J. Mamo,
13   Michele Spinelli, and Steven David Hartle. The ’756 patent is valid and enforceable.
14   A copy of the ’756 patent is attached as Exhibit A.
15         23.     Medtronic, Inc. is the owner of the ’756 patent by written assignment.
16   Medtronic, Inc. has granted to MPROC, via written agreements, the exclusive license
17   under the ’756 patent to use, make, have made, import, offer for sale, and sell.
18   MPROC has granted to Medtronic Logistics, via written agreements, the exclusive
19   sub-license under the ’756 patent to import, offer for sale, and sell. Medtronic
20   Logistics has granted to MDT USA, via written agreements, the exclusive sub-license
21   under the ’756 patent to offer for sale and sell. As a result of these agreements and
22   Medtronic’s ownership of the ’756 patent, Plaintiffs Medtronic, Inc., MPROC,
23   Medtronic Logistics, and MDT USA have standing to bring suit for infringement of
24   the ’756 patent.
25
26
27
     11
       Axonics® Announces First Commercial U.S. Patient Implanted with its Sacral
     Neuromodulation System, available at: http://ir.axonics.com/news-releases/news-
28   release-details/axonicsr-provides-update-us-launch-activities.
                                                 8
                                                                     FIRST AMENDED COMPLAINT
                                                                    CASE NO. 8:19-CV-02115-DOC-JDE
Case 8:19-cv-02115-DOC-JDE Document 28 Filed 11/26/19 Page 9 of 75 Page ID #:221



 1         24.    On January 7, 2014, the PTO issued United States Patent No. 8,626,314
 2   (“the ’314 patent”), titled IMPLANTABLE MEDICAL LEAD INCLUDING
 3   PLURALITY OF TINE ELEMENTS. The ’314 patent lists the following individuals
 4   as inventors: John M. Swoyer, Martin T. Gerber, Keith Carlton, George J. Mamo,
 5   Michele Spinelli, and Steven David Hartle. The ’314 patent is valid and enforceable.
 6   A copy of the ’314 patent is attached as Exhibit B.
 7         25.    Medtronic, Inc. is the owner of the ’314 patent by written assignment.
 8   Medtronic, Inc. has granted to MPROC, via written agreements, the exclusive license
 9   under the ’314 patent to use, make, have made, import, offer for sale, and sell.
10   MPROC has granted to Medtronic Logistics, via written agreements, the exclusive
11   sub-license under the ’314 patent to import, offer for sale, and sell. Medtronic
12   Logistics has granted to MDT USA, via written agreements, the exclusive sub-license
13   under the ’314 patent to offer for sale and sell. As a result of these agreements and
14   Medtronic’s ownership of the ’314 patent, Plaintiffs Medtronic, Inc., MPROC,
15   Medtronic Logistics, and MDT USA have standing to bring suit for infringement of
16   the ’314 patent.
17         26.    On October 11, 2016, the Patent and Trademark Office (PTO) issued
18   United States Patent No. 9,463,324 (“the ’324 patent”), titled INDUCTIVELY
19   RECHARGEABLE EXTERNAL ENERGY SOURCE, CHARGER, SYSTEM AND
20   METHOD FOR A TRANSCUTANEOUS INDUCTIVE CHARGER FOR AN
21   IMPLANTABLE MEDICAL DEVICE. The ’324 patent lists the following
22   individuals as inventors: David P. Olson, William C. Phillips, and Andrew L.
23   Schmeling. The ’324 patent is valid and enforceable. A copy of the ’324 patent is
24   attached as Exhibit C.
25         27.    Medtronic, Inc. is the owner of the ’324 patent by written assignment.
26   Medtronic, Inc. has granted to MPROC, via written agreements, the exclusive license
27   under the ’324 patent to use, make, have made, import, offer for sale, and sell.
28   MPROC has granted to Medtronic Logistics, via written agreements, the exclusive
                                                9
                                                                    FIRST AMENDED COMPLAINT
                                                                   CASE NO. 8:19-CV-02115-DOC-JDE
Case 8:19-cv-02115-DOC-JDE Document 28 Filed 11/26/19 Page 10 of 75 Page ID #:222



 1   sub-license under the ’324 patent to import, offer for sale, and sell. Medtronic
 2   Logistics has granted to MDT USA, via written agreements, the exclusive sub-license
 3   under the ’324 patent to offer for sale and sell. As a result of these agreements and
 4   Medtronic’s ownership of the ’324 patent, Plaintiffs Medtronic, Inc., MPROC,
 5   Medtronic Logistics, and MDT USA have standing to bring suit for infringement of
 6   the ’324 patent.
 7         28.    On November 21, 2017, the Patent and Trademark Office (PTO) issued
 8   United States Patent No. 9,821,112 (“the ’112 patent”), titled INDUCTIVELY
 9   RECHARGEABLE EXTERNAL ENERGY SOURCE, CHARGER, SYSTEM AND
10   METHOD FOR A TRANSCUTANEOUS INDUCTIVE CHARGER FOR AN
11   IMPLANTABLE MEDICAL DEVICE. The ’112 patent lists the following
12   individuals as inventors: David P. Olson, William C. Phillips, and Andrew L.
13   Schmeling. The ’112 patent is valid and enforceable. A copy of the ’112 patent is
14   attached as Exhibit D.
15         29.    Medtronic, Inc. is the owner of the ’112 patent by written assignment.
16   Medtronic, Inc. has granted to MPROC, via written agreements, the exclusive license
17   under the ’112 patent to use, make, have made, import, offer for sale, and sell.
18   MPROC has granted to Medtronic Logistics, via written agreements, the exclusive
19   sub-license under the ’112 patent to import, offer for sale, and sell. Medtronic
20   Logistics has granted to MDT USA, via written agreements, the exclusive sub-license
21   under the ’112 patent to offer for sale and sell. As a result of these agreements and
22   Medtronic’s ownership of the ’112 patent, Plaintiffs Medtronic, Inc., MPROC,
23   Medtronic Logistics, and MDT USA have standing to bring suit for infringement of
24   the ’112 patent.
25         30.    On May 27, 2014, the Patent and Trademark Office (PTO) issued United
26   States Patent No. 8,738,148 (“the ’148 patent”), titled ALIGNMENT INDICATION
27   FOR TRANSCUTANEOUS ENERGY TRANSFER. The ’148 patent lists the
28   following individuals as inventors: David P. Olson, Andrew L. Schmeling, and Steve
                                                10
                                                                    FIRST AMENDED COMPLAINT
                                                                   CASE NO. 8:19-CV-02115-DOC-JDE
Case 8:19-cv-02115-DOC-JDE Document 28 Filed 11/26/19 Page 11 of 75 Page ID #:223



 1   J. Nelson. The ’148 patent is valid and enforceable. A copy of the ’148 patent is
 2   attached as Exhibit E.
 3         31.    Medtronic, Inc. is the owner of the ’148 patent by written assignment.
 4   Medtronic, Inc. has granted to MPROC, via written agreements, the exclusive license
 5   under the ’148 patent to use, make, have made, import, offer for sale, and sell.
 6   MPROC has granted to Medtronic Logistics, via written agreements, the exclusive
 7   sub-license under the ’148 patent to import, offer for sale, and sell. Medtronic
 8   Logistics has granted to MDT USA, via written agreements, the exclusive sub-license
 9   under the ’148 patent to offer for sale and sell. As a result of these agreements and
10   Medtronic’s ownership of the ’148 patent, Plaintiffs Medtronic, Inc., MPROC,
11   Medtronic Logistics, and MDT USA have standing to bring suit for infringement of
12   the ’148 patent.
13         32.    On June 4, 2013, the Patent and Trademark Office (PTO) issued United
14   States Patent No. 8,457,758 (“the ’758 patent”), titled ALIGNMENT INDICATION
15   FOR TRANSCUTANEOUS ENERGY TRANSFER. The ’758 patent lists the
16   following individuals as inventors: David P. Olson, Andrew L. Schmeling, and Steve
17   J. Nelson. The ’758 patent is valid and enforceable. A copy of the ’758 patent is
18   attached as Exhibit F.
19         33.    Medtronic, Inc. is the owner of the ’758 patent by written assignment.
20   Medtronic, Inc. has granted to MPROC, via written agreements, the exclusive license
21   under the ’758 patent to use, make, have made, import, offer for sale, and sell.
22   MPROC has granted to Medtronic Logistics, via written agreements, the exclusive
23   sub-license under the ’758 patent to import, offer for sale, and sell. Medtronic
24   Logistics has granted to MDT USA, via written agreements, the exclusive sub-license
25   under the ’758 patent to offer for sale and sell. As a result of these agreements and
26   Medtronic’s ownership of the ’758 patent, Plaintiffs Medtronic, Inc., MPROC,
27   Medtronic Logistics, and MDT USA have standing to bring suit for infringement of
28   the ’758 patent.
                                                11
                                                                    FIRST AMENDED COMPLAINT
                                                                   CASE NO. 8:19-CV-02115-DOC-JDE
Case 8:19-cv-02115-DOC-JDE Document 28 Filed 11/26/19 Page 12 of 75 Page ID #:224



 1         34.    On August 10, 2010, the Patent and Trademark Office (PTO) issued
 2   United States Patent No. 7,774,069 (“the ’069 patent”), titled ALIGNMENT
 3   INDICATION FOR TRANSCUTANEOUS ENERGY TRANSFER. The ’069 patent
 4   lists the following individuals as inventors: David P. Olson, Andrew L. Schmeling,
 5   and Steve J. Nelson. The ’069 patent is valid and enforceable. A copy of the ’069
 6   patent is attached as Exhibit G.
 7         35.    Medtronic, Inc. is the owner of the ’069 patent by written assignment.
 8   Medtronic, Inc. has granted to MPROC, via written agreements, the exclusive license
 9   under the ’069 patent to use, make, have made, import, offer for sale, and sell.
10   MPROC has granted to Medtronic Logistics, via written agreements, the exclusive
11   sub-license under the ’069 patent to import, offer for sale, and sell. Medtronic
12   Logistics has granted to MDT USA, via written agreements, the exclusive sub-license
13   under the ’069 patent to offer for sale and sell. As a result of these agreements and
14   Medtronic’s ownership of the ’069 patent, Plaintiffs Medtronic, Inc., MPROC,
15   Medtronic Logistics, and MDT USA have standing to bring suit for infringement of
16   the ’069 patent.
17                                           COUNT I
18                        (Infringement of U.S. Patent No. 8,036,756)
19         36.    Medtronic realleges and incorporates by reference, as if fully set forth
20   herein, all of the allegations contained in paragraphs 1–35 of this First Amended
21   Complaint.
22         37.    Upon information and belief, Axonics has directly infringed, and
23   continues to directly infringe, literally and/or by the doctrine of equivalents,
24   individually and/or jointly, at least claim 14 of the ’756 patent by using and testing its
25   Axonics r-SNM System in the United States in accordance with and as covered by one
26   or more claims of the ’756 patent, including at least claim 14. Products that when
27   used or tested infringe the ’756 patent include, but are not limited to, Tined Lead Kit
28   Model 1201 and Surgical Tool Kit Model 1801 (collectively referred to in Count I as
                                                 12
                                                                      FIRST AMENDED COMPLAINT
                                                                     CASE NO. 8:19-CV-02115-DOC-JDE
Case 8:19-cv-02115-DOC-JDE Document 28 Filed 11/26/19 Page 13 of 75 Page ID #:225



 1   the “Axonics r-SNM System”), and any other products, either alone or in
 2   combination, that operate in substantially the same manner.
 3         38.      Upon information and belief, Axonics has indirectly infringed, and
 4   continues to indirectly infringe, literally and/or by the doctrine of equivalents,
 5   individually and/or jointly, at least claim 14 of the ’756 patent by marketing and
 6   selling its Axonics r-SNM System in the United States for use in accordance with and
 7   as covered by one or more claims of the ’756 patent, including at least claim 14.
 8   When used or tested, the Axonics r-SNM System, and any other products, either alone
 9   or in combination, that operate in substantially the same manner, directly infringe the
10   ’756 patent.
11         39.      Claim 14 of the ’756 patent is reproduced below:
12                          A method comprising:
13                          percutaneously introducing an introducer comprising
                    an introducer lumen extending between an introducer lumen
14                  proximal end opening and an introducer lumen distal end
15                  opening through body tissue to locate the introducer lumen
                    distal end opening adjacent to a stimulation site;
16                          disposing an implantable medical lead within the
17                  introducer lumen, wherein the implantable medical lead
                    comprises:
18                          a lead body extending between a lead proximal end
19                  and a lead distal end;
                            a plurality of connector elements formed in a
20
                    connector array adjacent the lead proximal end;
21                          a plurality of stimulation electrodes arranged in an
                    electrode array extending along a first segment of the lead
22
                    body proximate to the lead distal end;
23                          a plurality of lead conductors extending between the
                    connector elements and the stimulation electrodes; and
24
                            a plurality of tine elements attached to the lead body
25                  along a second segment of the lead body between the first
                    segment of the lead body and the lead proximal end, each
26
                    tine element comprising a plurality of flexible tines that are
27                  adapted to be folded inward against the lead body when
                    fitted into and constrained by the introducer lumen and
28
                                                  13
                                                                      FIRST AMENDED COMPLAINT
                                                                     CASE NO. 8:19-CV-02115-DOC-JDE
Case 8:19-cv-02115-DOC-JDE Document 28 Filed 11/26/19 Page 14 of 75 Page ID #:226



 1               adapted to deploy outward to engage body tissue when the
 2               introducer is withdrawn, wherein the plurality of tine
                 elements are separate from and axially displaced from each
 3               of the stimulation electrodes, and wherein the plurality of
 4               stimulation electrodes is between the plurality of tine
                 elements and the lead distal end; and
 5                      withdrawing the introducer toward the lead proximal
 6               end from the plurality of tine elements to release the
                 plurality of tines.
 7
 8         40.   As a non-limiting example, the Axonics r-SNM System is implanted
 9   according to a method. Upon information and belief, an implantation method of the
10   Axonics r-SNM System provides for percutaneously introducing an introducer
11   comprising an introducer lumen extending between an introducer lumen proximal end
12   opening and an introducer lumen distal end opening through body tissue to locate the
13   introducer lumen distal end opening adjacent to a stimulation site. Aspects of the
14   method of implantation of the Axonics r-SNM System corresponding to this step are
15   described in Axonics’ product manuals as shown below:12
16
17
18
19
20
21
22
23
24
25
26
27
     12
       See, e.g., Axonics Sacral Neuromodulation System – Tined Lead Implant Manual
     (Model 1201 Tined Lead; Model 1801 Lead Implant Kit); see also Axonics SNM
28   Implant Technique Best Practices at 19–21.
                                               14
                                                                   FIRST AMENDED COMPLAINT
                                                                  CASE NO. 8:19-CV-02115-DOC-JDE
Case 8:19-cv-02115-DOC-JDE Document 28 Filed 11/26/19 Page 15 of 75 Page ID #:227



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           15
                                                             FIRST AMENDED COMPLAINT
                                                            CASE NO. 8:19-CV-02115-DOC-JDE
Case 8:19-cv-02115-DOC-JDE Document 28 Filed 11/26/19 Page 16 of 75 Page ID #:228



 1             41.    Upon information and belief, an implantation method of the Axonics
 2   r-SNM System provides for disposing an implantable medical lead within the
 3   introducer lumen. Aspects of the method of implantation of the Axonics r-SNM
 4   System corresponding to this step are described in Axonics’ SNM Manual as shown
 5   below:13
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   13
          See, e.g., id.
                                                  16
                                                                    FIRST AMENDED COMPLAINT
                                                                   CASE NO. 8:19-CV-02115-DOC-JDE
Case 8:19-cv-02115-DOC-JDE Document 28 Filed 11/26/19 Page 17 of 75 Page ID #:229



 1         42.    Upon information and belief, an implantable medical lead of the Axonics
 2   r-SNM System includes a lead body extending between a lead proximal end and a lead
 3   distal end, a plurality of connector elements formed in a connector array adjacent the
 4   lead proximal end, a plurality of stimulation electrodes arranged in an electrode array
 5   extending along a first segment of the lead body proximate to the lead distal end,
 6   plurality of lead conductors extending between the connector elements and the
 7   stimulation electrodes. Aspects of the implantable medical lead of the Axonics
 8   r-SNM System corresponding to this aspect are identified in further detail below:14
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26   14
       See, e.g., Axonics Sacral Neuromodulation System – Tined Lead Implant Manual
27   (Model 1201 Tined Lead; Model 1801 Lead Implant Kit); Axonics Sacral
     Neuromodulation System, Neurostimulator Implant Manual, Model 1101
28   Neurostimulator; Axonics SNM Implant Technique Best Practices at 38.
                                                17
                                                                    FIRST AMENDED COMPLAINT
                                                                   CASE NO. 8:19-CV-02115-DOC-JDE
Case 8:19-cv-02115-DOC-JDE Document 28 Filed 11/26/19 Page 18 of 75 Page ID #:230



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22         43.    Upon information and belief, an implantable medical lead of the Axonics
23   r-SNM System includes a plurality of tine elements attached to the lead body along a
24   second segment of the lead body between the first segment of the lead body and the
25   lead proximal end, each tine element comprising a plurality of flexible tines that are
26   adapted to be folded inward against the lead body when fitted into and constrained by
27   the introducer lumen and adapted to deploy outward to engage body tissue when the
28   introducer is withdrawn, where the plurality of tine elements are separate from and
                                                18
                                                                    FIRST AMENDED COMPLAINT
                                                                   CASE NO. 8:19-CV-02115-DOC-JDE
Case 8:19-cv-02115-DOC-JDE Document 28 Filed 11/26/19 Page 19 of 75 Page ID #:231



 1   axially displaced from each of the stimulation electrodes, and wherein the plurality of
 2   stimulation electrodes is between the plurality of tine elements and the lead distal end.
 3   Aspects of the implantable medical lead of the Axonics r-SNM System corresponding
 4   to this aspect are identified in further detail below:15
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
     15
       See, e.g., Axonics Sacral Neuromodulation System – Tined Lead Implant Manual
     (Model 1201 Tined Lead; Model 1801 Lead Implant Kit); Elterman, “The novel
26   Axonics® rechargeable sacral neuromodulation system: Procedural and technical
27   impressions from an initial North American experience,” Wiley Periodicals,
     Neurourology and Urodynamics 2018;1–8 (December 19, 2017); available at:
28   https://doi.org/10.1002/nau.23482.
                                                  19
                                                                    FIRST AMENDED COMPLAINT
                                                                   CASE NO. 8:19-CV-02115-DOC-JDE
Case 8:19-cv-02115-DOC-JDE Document 28 Filed 11/26/19 Page 20 of 75 Page ID #:232



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18         44.    Upon information and belief, the implantation method of the Axonics
19   r-SNM System provides for withdrawing the introducer toward the lead proximal end
20   from the plurality of tine elements to release the plurality of tines. Aspects of the
21   method of implantation of the Axonics r-SNM System corresponding to this step are
22   identified in further detail below:16
23
24
25
26
27   16
       See, e.g., Axonics Sacral Neuromodulation System – Tined Lead Implant Manual
28   (Model 1201 Tined Lead; Model 1801 Lead Implant Kit).
                                                 20
                                                                     FIRST AMENDED COMPLAINT
                                                                    CASE NO. 8:19-CV-02115-DOC-JDE
Case 8:19-cv-02115-DOC-JDE Document 28 Filed 11/26/19 Page 21 of 75 Page ID #:233



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14         45.    Upon information and belief, Axonics has been, and currently is engaged
15   in actively inducing infringement of at least claim 14 of the ’756 patent under
16   35 U.S.C. § 271(b) and contributory infringement of at least claim 14 of the ’756
17   patent under 35 U.S.C. § 271(c) either literally and/or by the doctrine of equivalents.
18         46.    Upon information and belief, Axonics has committed, and continues to
19   commit, affirmative acts that cause infringement of at least claim 14 of the ’756 patent
20   with knowledge or willful blindness of the ’756 patent and knowledge or willful
21   blindness that the induced acts constitute infringement of at least claim 14 of the ’756
22   patent. For example, Axonics induces such acts of infringement by its affirmative
23   actions of intentionally providing products that when used in their normal and
24   customary way as desired and intended by Axonics, infringe at least claim 14 of the
25   ’756 patent and by providing instructions for using its products in a manner or
26   configuration that infringes at least claim 14 of the ’756 patent.
27
28
                                                 21
                                                                     FIRST AMENDED COMPLAINT
                                                                    CASE NO. 8:19-CV-02115-DOC-JDE
Case 8:19-cv-02115-DOC-JDE Document 28 Filed 11/26/19 Page 22 of 75 Page ID #:234



 1         47.    Upon information and belief, Axonics provides the Axonics r-SNM
 2   System to others, such as hospitals, medical centers, clinics, clinicians, doctors, nurse
 3   practitioners, and care providers, who, in turn, use, provision for use, or test the
 4   Axonics r-SNM System in a manner that directly infringes at least claim 14 of the
 5   ’756 patent. Upon information and belief, Axonics provides user instructions and
 6   manuals accompanying its products for the Axonics r-SNM System as well as other
 7   marketing and promotional materials that instruct, direct, and intentionally induce
 8   others, such as hospitals, medical centers, clinics, clinicians, doctors, nurse
 9   practitioners, and care providers, to use the Axonics r-SNM System in a manner that
10   directly infringes at least claim 14 of the ’756 patent, for the reasons discussed above.
11         48.    Moreover, upon information and belief, Axonics has hired a U.S. sales
12   team, that includes former members of Medtronic’s sales team who received training
13   from Medtronic, and that team consists of at least 11 regional sales managers, between
14   85 and 90 sales professionals, and 30 clinical specialists. Upon information and
15   belief, Axonics’ U.S. sales team, who are fully trained regarding Axonics’ product,
16   have been and will be “strategically mapped to and located where current high volume
17   implanters are practicing in the United States.”17 Upon information and belief, the
18   sales team has been responsible for and continues to be responsible for “supporting
19   cases in the [operating room], interacting with patients and programming the
20   implanted [Axonics] device.”18 Upon information and belief, the sales team has been
21   involved with and continues to be involved with the distribution of marketing,
22   promotional, and training materials, which instruct Axonics’ customers regarding the
23   use of the Axonics r-SNM System in the United States in a manner that directly
24   infringes one or more claims of the ’756 patent.
25
26
27
     17
        See, e.g., Q1 2019 Axonics Modulation Technologies Inc. Earnings Call (May 8,
     2019, 8:30PM GMT).
28   18
        Id.
                                                 22
                                                                      FIRST AMENDED COMPLAINT
                                                                     CASE NO. 8:19-CV-02115-DOC-JDE
Case 8:19-cv-02115-DOC-JDE Document 28 Filed 11/26/19 Page 23 of 75 Page ID #:235



 1         49.    Upon information and belief, Axonics has contributed to, and continues
 2   to contribute to, the infringement of the ’756 patent by others by knowingly providing
 3   the Axonics r-SNM System for use in practicing at least claim 14 of the ’756 patent,
 4   and knowing the Axonics r-SNM System to be especially made or especially adapted
 5   for use in infringement of the ’756 patent. Upon information and belief, Axonics has
 6   also committed, and continues to commit contributory infringement by, inter alia,
 7   knowingly offering for sale and selling the Axonics r-SNM System, which has no
 8   substantial non-infringing uses, and which when used causes the direct infringement
 9   of at least claim 14 of the ’756 patent by third parties, such as hospitals, medical
10   centers, clinics, clinicians, doctors, nurse practitioners, and care providers.
11         50.    As discussed above, the Axonics r-SNM System is designed and sold to
12   be used only for implanting its components in a specific way, as directed by the
13   instructions in the manuals and promotional materials. The manuals and promotional
14   materials provide specific instructions for using the Axonics r-SNM System in a way
15   that infringes at least one claim of the ’756 patent, and they do not contemplate any
16   non-infringing uses.
17         51.    Upon information and belief, Axonics knew of the ’756 patent or was
18   willfully blind to its existence. Upon information and belief, Axonics had knowledge
19   of the ’756 patent and continues to have knowledge of the ’756 patent, including but
20   not limited to at least one or more of the following events: the filing of Medtronic’s
21   Original Complaint against Axonics; in the course of its due diligence and freedom to
22   operate analyses, including the “many initial months [spent] examining patents and IP
23   issues”;19 and as part of the due diligence investigation performed for SEC filings.
24   For example, on or about November 5, 2019, Axonics’ CEO, Raymond Cohen, stated
25   that Axonics had spent “substantial time and resources in understanding the
26
27
     19
       https://www.businessinfocusmagazine.com/2018/05/axonics-prepares-for-
     introduction-of-its-sacral-neuromodulation-system/.
28
                                                 23
                                                                      FIRST AMENDED COMPLAINT
                                                                     CASE NO. 8:19-CV-02115-DOC-JDE
Case 8:19-cv-02115-DOC-JDE Document 28 Filed 11/26/19 Page 24 of 75 Page ID #:236



 1   competitive landscape over the years since its inception in October 2013” and is “very
 2   familiar” with the ’756 patent.20 By the time of trial, Axonics will have known and
 3   intended (since receiving such notice) that its continued actions would infringe and
 4   actively induce and contribute to the infringement of at least claim 14 of the ’756
 5   patent.
 6           52.   Upon information and belief, Axonics’ infringement of the ’756 patent
 7   has been and continues to be willful.
 8           53.   Axonics’ infringement of the ’756 patent has been without permission,
 9   consent, authorization, or license from Medtronic.
10           54.   As a result of Axonics’ infringement, Medtronic has suffered and will
11   continue to suffer damages in an amount to be proved at trial. In addition, Axonics’
12   infringement caused and will continue to cause Medtronic irreparable harm, for which
13   there is no adequate remedy at law, warranting an injunction from the Court.
14                                           COUNT II
15                        (Infringement of U.S. Patent No. 8,626,314)
16           55.   Medtronic realleges and incorporates by reference, as if fully set forth
17   herein, all of the allegations contained in paragraphs 1–54 of this First Amended
18   Complaint.
19           56.   Upon information and belief, Axonics has directly infringed, and
20   continues to directly infringe, literally and/or by the doctrine of equivalents,
21   individually and/or jointly, at least claim 11 of the ’314 patent by making, using,
22   testing, selling, offering for sale, and/or importing into the United States products
23   covered by at least claim 11 of the ’314 patent. Axonics’ products that infringe the
24   ’314 patent include, but are not limited to, Implantable Pulse Generator Model 1101,
25   Tined Lead Kit Model 1201, and Surgical Tool Kit Model 1801 (collectively referred
26
27
28   20
          http://www.firstwordmedtech.com/node/1024593.
                                                 24
                                                                      FIRST AMENDED COMPLAINT
                                                                     CASE NO. 8:19-CV-02115-DOC-JDE
Case 8:19-cv-02115-DOC-JDE Document 28 Filed 11/26/19 Page 25 of 75 Page ID #:237



 1   to in Count II as the “Axonics r-SNM System”), and any other Axonics products,
 2   either alone or in combination, that operate in substantially the same manner.
 3         57.    Upon information and belief, Axonics has indirectly infringed, and
 4   continues to indirectly infringe, literally and/or by the doctrine of equivalents,
 5   individually and/or jointly, at least claim 11 of the ’314 patent by marketing and
 6   selling its Axonics r-SNM System in the United States for use or sale in accordance
 7   with and as covered by one or more claims of the ’314 patent, including at least claim
 8   11. When used, tested, offered for sale, or sold, the Axonics r-SNM System, and any
 9   other products, either alone or in combination, that operate in substantially the same
10   manner, directly infringe the ’314 patent.
11         58.    Claim 11 of the ’314 patent is reproduced below:
12
                  A system comprising:
13                       an implantable pulse generator configured to
14                generate electrical stimulation;
                         an implantable medical lead configured to be
15                electrically coupled to the implantable pulse generator and
16                introduced through and released into body tissue via an
                  introducer defining an introducer lumen, the implantable
17                medical lead comprising:
18                       a lead body extending between a proximal end and a
                  distal end;
19                       a plurality of conductors within the lead body;
20                       a plurality of electrodes, wherein each electrode is
                  electrically connected to a conductor of the plurality of
21                conductors; and
22                       a plurality of tine elements extending from the lead
                  body, wherein all tine elements of the plurality of tine
23                elements are positioned between a most proximal electrode
24                of the plurality of electrodes and the proximal end of the
                  lead body, each tine element comprising a plurality of
25                flexible, pliant tines, each tine having a tine width and
26                thickness and extending a tine length from an attached tine
                  end to a free tine end, the attached tine end attached to the
27                lead body from a tine attachment site and supporting the
28                tine extending outwardly of the lead body and proximally
                                                  25
                                                                      FIRST AMENDED COMPLAINT
                                                                     CASE NO. 8:19-CV-02115-DOC-JDE
Case 8:19-cv-02115-DOC-JDE Document 28 Filed 11/26/19 Page 26 of 75 Page ID #:238



 1                  toward the lead proximal end, wherein the plurality of tines
 2                  of the plurality of tine elements are adapted to be folded
                    inward against the lead body when fitted into and
 3                  constrained by the lumen of the introducer without
 4                  overlapping one another and deploy outward to engage
                    body tissue when the introducer is withdrawn proximally,
 5                  wherein the plurality of tine elements is separate from and
 6                  axially displaced from the plurality of electrodes.
 7            59.   As a non-limiting example, upon information and belief, the Axonics
 8   r-SNM System includes an implantable pulse generator configured to generate
 9   electrical stimulation and an implantable medical lead configured to be electrically
10   coupled to the implantable pulse generator and introduced through and released into
11   body tissue via an introducer defining an introducer lumen. Aspects of the
12   implantable pulse generator and medical lead of the Axonics r-SNM System
13   corresponding to this aspect are identified in further detail below:21
14
15
16
17
18
19
20
21
22
23
24            60.   Upon information and belief, an implantable medical lead of the Axonics
25   r-SNM System includes a lead body extending between a proximal end and a distal
26   end, a plurality of conductors within the lead body, and a plurality of electrodes,
27
28   21
          See, e.g., Axonics SNM Implant Technique Best Practices at 38.
                                                 26
                                                                     FIRST AMENDED COMPLAINT
                                                                    CASE NO. 8:19-CV-02115-DOC-JDE
Case 8:19-cv-02115-DOC-JDE Document 28 Filed 11/26/19 Page 27 of 75 Page ID #:239



 1   wherein each electrode is electrically connected to a conductor of the plurality of
 2   conductors. Aspects of the implantable medical lead of the Axonics r-SNM System
 3   corresponding to this aspect are identified in further detail below: 22
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24   22
       See, e.g., id.; Axonics Sacral Neuromodulation System – Tined Lead Implant
25   Manual (Model 1201 Tined Lead; Model 1801 Lead Implant Kit); Axonics Sacral
     Neuromodulation System, Neurostimulator Implant Manual, Model 1101
26   Neurostimulator; Elterman, “The novel Axonics® rechargeable sacral
27   neuromodulation system: Procedural and technical impressions from an initial North
     American experience,” Wiley Periodicals, Neurourology and Urodynamics 2018;1–8
28   (December 19, 2017); available at: https://doi.org/10.1002/nau.23482.
                                                 27
                                                                     FIRST AMENDED COMPLAINT
                                                                    CASE NO. 8:19-CV-02115-DOC-JDE
Case 8:19-cv-02115-DOC-JDE Document 28 Filed 11/26/19 Page 28 of 75 Page ID #:240



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18         61.    Upon information and belief, an implantable medical lead of the Axonics
19   r-SNM System includes a plurality of tine elements extending from the lead body,
20   wherein all tine elements of the plurality of tine elements are positioned between a
21   most proximal electrode of the plurality of electrodes and the proximal end of the lead
22   body, each tine element comprising a plurality of flexible, pliant tines, each tine
23   having a tine width and thickness and extending a tine length from an attached tine
24   end to a free tine end, the attached tine end attached to the lead body from a tine
25   attachment site and supporting the tine extending outwardly of the lead body and
26   proximally toward the lead proximal end, wherein the plurality of tines of the plurality
27   of tine elements are adapted to be folded inward against the lead body when fitted into
28   and constrained by the lumen of the introducer without overlapping one another and
                                                28
                                                                     FIRST AMENDED COMPLAINT
                                                                    CASE NO. 8:19-CV-02115-DOC-JDE
Case 8:19-cv-02115-DOC-JDE Document 28 Filed 11/26/19 Page 29 of 75 Page ID #:241



 1   deploy outward to engage body tissue when the introducer is withdrawn proximally,
 2   wherein the plurality of tine elements is separate from and axially displaced from the
 3   plurality of electrodes. Aspects of the implantable medical lead of the Axonics
 4   r-SNM System corresponding to this aspect are identified in further detail below:23
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26   23
       See, e.g., id; Elterman, “The novel Axonics® rechargeable sacral neuromodulation
27   system: Procedural and technical impressions from an initial North American
     experience,” at 7, Wiley Periodicals, Neurourology and Urodynamics 2018;1–8
28   (December 19, 2017); available at: https://doi.org/10.1002/nau.23482.
                                               29
                                                                   FIRST AMENDED COMPLAINT
                                                                  CASE NO. 8:19-CV-02115-DOC-JDE
Case 8:19-cv-02115-DOC-JDE Document 28 Filed 11/26/19 Page 30 of 75 Page ID #:242



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           30
                                                             FIRST AMENDED COMPLAINT
                                                            CASE NO. 8:19-CV-02115-DOC-JDE
Case 8:19-cv-02115-DOC-JDE Document 28 Filed 11/26/19 Page 31 of 75 Page ID #:243



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15         62.    Upon information and belief, Axonics has been and is currently engaged
16   in actively inducing infringement of at least claim 11 of the ’314 patent under
17   35 U.S.C. § 271(b) and contributory infringement of at least claim 11 of the ’314
18   patent under 35 U.S.C. § 271(c) either literally and/or by the doctrine of equivalents.
19         63.    Upon information and belief, Axonics has committed, and continues to
20   commit, affirmative acts that cause infringement of at least claim 11 of the ’314 patent
21   with knowledge or willful blindness of the ’314 patent, and knowledge or willful
22   blindness that the induced acts constitute infringement of at least claim 11 of the ’314
23   patent. For example, Axonics induces such acts of infringement by its affirmative
24   actions of intentionally providing products that when used in their normal and
25   customary way as desired and intended by Axonics, infringe at least claim 11 of the
26   ’314 patent and by providing instructions for using its products in a manner or
27   configuration that infringes at least claim 11 of the ’314 patent.
28
                                                 31
                                                                     FIRST AMENDED COMPLAINT
                                                                    CASE NO. 8:19-CV-02115-DOC-JDE
Case 8:19-cv-02115-DOC-JDE Document 28 Filed 11/26/19 Page 32 of 75 Page ID #:244



 1         64.    Upon information and belief, Axonics provides the Axonics r-SNM
 2   System to others, such as customers, hospitals, medical centers, clinics, clinicians,
 3   doctors, nurse practitioners, care providers, sales representatives, suppliers,
 4   distributors, and resellers, who, in turn, use, provision for use, test, offer for sale, or
 5   sell the Axonics r-SNM System in a manner that directly infringes at least claim 11 of
 6   the ’314 patent. Upon information and belief, Axonics provides user instructions and
 7   manuals accompanying its products for the Axonics r-SNM System, as well as other
 8   marketing and promotional materials that instruct, direct, and intentionally induce
 9   others, such as customers, hospitals, medical centers, clinics, clinicians, doctors, nurse
10   practitioners, and care providers, to use the Axonics r-SNM System in a manner that
11   directly infringes as least claim 11 of the ’314 patent.
12         65.    Moreover, upon information and belief, Axonics has hired a U.S. sales
13   team that includes former members of Medtronic’s sales team who received training
14   from Medtronic, and that team consists of at least 11 regional sales managers, between
15   85 and 90 sales professionals, and 30 clinical specialists. Upon information and
16   belief, Axonics’ U.S. sales team, who are fully trained regarding Axonics’ product,
17   have been and will be “strategically mapped to and located where current high volume
18   implanters are practicing in the United States.”24 Upon information and belief, the
19   sales team has been responsible for and continues to be responsible for “supporting
20   cases in the [operating room], interacting with patients and programming the
21   implanted [Axonics] device.”25 Upon information and belief, the sales team has been
22   involved with and continues to be involved with the distribution of marketing,
23   promotional, and training materials, which instruct Axonics’ customers regarding the
24   use of the Axonics r-SNM System in the United States in a manner that directly
25   infringes one or more claims of the ’314 patent.
26
27
     24
        See Q1 2019 Axonics Modulation Technologies Inc. Earnings Call (May 8, 2019,
     8:30PM GMT).
28   25
        Id.
                                                   32
                                                                        FIRST AMENDED COMPLAINT
                                                                       CASE NO. 8:19-CV-02115-DOC-JDE
Case 8:19-cv-02115-DOC-JDE Document 28 Filed 11/26/19 Page 33 of 75 Page ID #:245



 1         66.    Upon information and belief, Axonics has contributed to, and continues
 2   to contribute to, the infringement of the ’314 patent by others by knowingly providing
 3   the Axonics r-SNM System that constitutes a material part of at least claim 11 of the
 4   ’314 patent, with knowledge that the Axonics r-SNM System is to be especially made
 5   or especially adapted for use in infringement of the ’314 patent. Upon information
 6   and belief, Axonics has also committed, and continues to commit contributory
 7   infringement by, inter alia, knowingly offering for sale and selling the Axonics
 8   r-SNM System, which has no substantial non-infringing uses, and which constitutes a
 9   material part of at least claim 11 of the ’314 patent.
10         67.    As discussed above, the Axonics r-SNM System is designed and sold to
11   be used only for implanting its components in a specific way, as directed by the
12   instructions in the manuals and promotional materials. The manuals and promotional
13   materials provide specific instructions for using the Axonics r-SNM System in a way
14   that infringes at least one claim of the ’314 patent, and they do not contemplate any
15   non-infringing uses.
16         68.    Upon information and belief, Axonics knew of the ’314 patent or was
17   willfully blind to its existence. Upon information and belief, Axonics had knowledge
18   of the ’314 patent and continues to have knowledge of the ’314 patent, including but
19   not limited to at least one or more of the following events: the filing of Medtronic’s
20   Original Complaint against Axonics; in the course of its due diligence and freedom to
21   operate analyses, including the “many initial months [spent] examining patents and IP
22   issues”;26 and as part of the due-diligence investigation performed for SEC filings.
23   For example, on or about November 5, 2019, Axonics’ CEO, Raymond Cohen, stated
24   that Axonics had spent “substantial time and resources in understanding the
25   competitive landscape over the years since its inception in October 2013” and is “very
26
27
     26
       https://www.businessinfocusmagazine.com/2018/05/axonics-prepares-for-
     introduction-of-its-sacral-neuromodulation-system/
28
                                                 33
                                                                    FIRST AMENDED COMPLAINT
                                                                   CASE NO. 8:19-CV-02115-DOC-JDE
Case 8:19-cv-02115-DOC-JDE Document 28 Filed 11/26/19 Page 34 of 75 Page ID #:246



 1   familiar” with the ’314 patent.27 By the time of trial, Axonics will have known and
 2   intended (since receiving such notice) that its continued actions would infringe and
 3   actively induce and contribute to the infringement of at least claim 11 of the ’314
 4   patent.
 5           69.   Upon information and belief, Axonics’ infringement of the ’314 patent
 6   has been and continues to be willful.
 7           70.   Axonics’ infringement of the ’314 patent has been without permission,
 8   consent, authorization, or license of Medtronic.
 9           71.   As a result of Axonics’ infringement, Medtronic has suffered and will
10   continue to suffer damages in an amount to be proved at trial. In addition, Axonics’
11   infringement caused and will continue to cause Medtronic irreparable harm, for which
12   there is no adequate remedy at law, warranting an injunction from the Court.
13                                           COUNT III
14                        (Infringement of U.S. Patent No. 9,463,324)
15           72.   Medtronic realleges and incorporates by reference, as if fully set forth
16   herein, all of the allegations contained in paragraphs 1–71 of this First Amended
17   Complaint.
18           73.   Upon information and belief, Axonics has directly infringed, and
19   continues to directly infringe, literally and/or by the doctrine of equivalents,
20   individually and/or jointly, at least claims 1, 4, and 11 of the ’324 patent by making,
21   using, testing, selling, offering for sale, and/or importing into the United States
22   products covered by at least claims 1, 4, and 11 of the ’324 patent. Axonics’ products
23   that infringe the ’324 patent include, but are not limited to, the Model 1101
24   Neurostimulator and Model 1401 charging system, (collectively referred to in Count
25   III as the “Axonics r-SNM System”), and any other Axonics products, either alone or
26   in combination, that operate in substantially the same manner.
27
28   27
          http://www.firstwordmedtech.com/node/1024593
                                                 34
                                                                      FIRST AMENDED COMPLAINT
                                                                     CASE NO. 8:19-CV-02115-DOC-JDE
Case 8:19-cv-02115-DOC-JDE Document 28 Filed 11/26/19 Page 35 of 75 Page ID #:247



 1         74.    Upon information and belief, Axonics has indirectly infringed, and
 2   continues to indirectly infringe, literally and/or by the doctrine of equivalents,
 3   individually and/or jointly, at least claims 1, 4, and 11 of the ’324 patent by marketing
 4   and selling its Axonics r-SNM System in the United States for use or sale in
 5   accordance with and as covered by one or more claims of the ’324 patent, including at
 6   least claims 1, 4, and 11. When used, tested, offered for sale, or sold, the Axonics
 7   r-SNM System, and any other products, either alone or in combination, that operate in
 8   substantially the same manner, directly infringe the ’324 patent.
 9         75.    Claim 1 of the ’324 patent is reproduced below:
10                A system, comprising:
11                       an implantable medical device comprising a
                  secondary coil; and
12                       an external device comprising:
13                       a primary coil adapted to be transcutaneously
                  coupled to the secondary coil to transfer energy to the
14                implantable medical device;
15                       a housing having a side adapted to be positioned in
                  proximity to the secondary coil when the primary coil is
16                transcutaneously coupled to the secondary coil;
17                       a temperature sensor adapted to provide an output
                  indicative of a temperature of the side of the housing; and
18
                  control circuitry adapted to control the transfer of energy to
19                the implantable medical device based on the output of the
                  temperature sensor to limit a temperature to which a patient
20
                  is exposed during the transfer of energy to the implantable
21                medical device.
22         76.    As a non-limiting example, upon information and belief, the Axonics
23   r-SNM System includes an implantable medical device comprising a secondary coil.
24   Aspects of the neuromodulator of the Axonics r-SNM System corresponding to this
25   aspect are identified in further detail below:28
26
27    See, e.g., Axonics SNM Implant Technique Best Practices; Elterman, “The novel
     28

     Axonics® rechargeable sacral neuromodulation system: Procedural and technical
28
                                                 35
                                                                      FIRST AMENDED COMPLAINT
                                                                     CASE NO. 8:19-CV-02115-DOC-JDE
Case 8:19-cv-02115-DOC-JDE Document 28 Filed 11/26/19 Page 36 of 75 Page ID #:248



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27   impressions from an initial North American experience,” at 7, Wiley Periodicals,
     Neurourology and Urodynamics 2018;1–8 (December 19, 2017); available at:
28   https://doi.org/10.1002/nau.23482.
                                              36
                                                                  FIRST AMENDED COMPLAINT
                                                                 CASE NO. 8:19-CV-02115-DOC-JDE
Case 8:19-cv-02115-DOC-JDE Document 28 Filed 11/26/19 Page 37 of 75 Page ID #:249



 1            77.   Upon information and belief, the Axonics r-SNM System includes an
 2   external device comprising a primary coil adapted to be transcutaneously coupled to
 3   the secondary coil to transfer energy to the implantable medical device and a housing
 4   having a side adapted to be positioned in proximity to the secondary coil when the
 5   primary coil is transcutaneously coupled to the secondary coil. Aspects of the
 6   external recharger of the Axonics r-SNM System corresponding to this aspect are
 7   identified in further detail below:29
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   29
          See, e.g., id.; Axonics r-SNM System Charging System User Manual. at p. 18.
                                                37
                                                                   FIRST AMENDED COMPLAINT
                                                                  CASE NO. 8:19-CV-02115-DOC-JDE
Case 8:19-cv-02115-DOC-JDE Document 28 Filed 11/26/19 Page 38 of 75 Page ID #:250



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12         78.    Upon information and belief, the Axonics r-SNM System includes an
13   external device comprising a temperature sensor adapted to provide an output
14   indicative of a temperature of the side of the housing, and control circuitry adapted to
15   control the transfer of energy to the implantable medical device based on the output of
16   the temperature sensor to limit a temperature to which a patient is exposed during the
17   transfer of energy to the implantable medical device. Aspects of the external
18   recharger of the Axonics r-SNM System corresponding to this aspect are identified in
19   further detail below:30
20
21
22
23
24
25
26   30
       See, e.g., id at p. 33; Blok, “Programming settings and recharge interval in a
27   prospective study of a rechargeable sacral neuromodulation system for the treatment
     of overactive bladder,” Wiley Periodicals, Neurourology and Urodynamics 2018;1–6
28   (November 29, 2017); available at: https://doi.org/10.1002/nau.23476.
                                                38
                                                                    FIRST AMENDED COMPLAINT
                                                                   CASE NO. 8:19-CV-02115-DOC-JDE
Case 8:19-cv-02115-DOC-JDE Document 28 Filed 11/26/19 Page 39 of 75 Page ID #:251



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11         79.      Upon information and belief, Axonics has been and is currently engaged
12   in actively inducing infringement of at least claims 1, 4, and 11 of the ’324 patent
13   under 35 U.S.C. § 271(b) and contributory infringement of at least claims 1, 4, and 11
14   of the ’324 patent under 35 U.S.C. § 271(c) either literally and/or by the doctrine of
15   equivalents.
16         80.      Upon information and belief, Axonics has committed, and continues to
17   commit, affirmative acts that cause infringement of at least claims 1, 4, and 11 of the
18   ’324 patent with knowledge or willful blindness of the ’324 patent, and knowledge or
19   willful blindness that the induced acts constitute infringement of at least claims 1, 4,
20   and 11 of the ’324 patent. For example, Axonics induces such acts of infringement by
21   its affirmative actions of intentionally providing products that when used in their
22   normal and customary way as desired and intended by Axonics, infringe at least
23   claims 1, 4, and 11 of the ’324 patent and by providing instructions for using its
24   products in a manner or configuration that infringes at least claims 1, 4, and 11 of the
25   ’324 patent.
26         81.      Upon information and belief, Axonics provides the Axonics r-SNM
27   System to others, such as customers, patients, hospitals, medical centers, clinics,
28
                                                 39
                                                                     FIRST AMENDED COMPLAINT
                                                                    CASE NO. 8:19-CV-02115-DOC-JDE
Case 8:19-cv-02115-DOC-JDE Document 28 Filed 11/26/19 Page 40 of 75 Page ID #:252



 1   clinicians, doctors, nurse practitioners, care providers, sales representatives, suppliers,
 2   distributors, and resellers, who, in turn, use, provision for use, test, offer for sale, or
 3   sell the Axonics r-SNM System in a manner that directly infringes at least claims 1, 4,
 4   and 11 of the ’324 patent. Upon information and belief, Axonics provides user
 5   instructions and manuals accompanying its products for the Axonics r-SNM System,
 6   as well as other marketing and promotional materials that instruct, direct, and
 7   intentionally induce others, such as customers, patients, hospitals, medical centers,
 8   clinics, clinicians, doctors, nurse practitioners, and care providers, to use the Axonics
 9   r-SNM System in a manner that directly infringes as least claims 1, 4, and 11 of the
10   ’324 patent.
11         82.      Moreover, upon information and belief, Axonics has hired a U.S. sales
12   team that includes former members of Medtronic’s sales team who received training
13   from Medtronic, and that team consists of at least 11 regional sales managers, between
14   85 and 90 sales professionals, and 30 clinical specialists. Upon information and
15   belief, Axonics’ U.S. sales team, who are fully trained regarding Axonics’ product,
16   have been and will be “strategically mapped to and located where current high volume
17   implanters are practicing in the United States.”31 Upon information and belief, the
18   sales team has been responsible for and continues to be responsible for “supporting
19   cases in the [operating room], interacting with patients and programming the
20   implanted [Axonics] device.”32 Upon information and belief, the sales team has been
21   involved with and continues to be involved with the distribution of marketing,
22   promotional, and training materials, which instruct Axonics’ customers regarding the
23   use of the Axonics r-SNM System in the United States in a manner that directly
24   infringes one or more claims of the ’324 patent.
25
26
27
     31
        See Q1 2019 Axonics Modulation Technologies Inc. Earnings Call (May 8, 2019,
     8:30PM GMT).
28   32
        Id.
                                                   40
                                                                        FIRST AMENDED COMPLAINT
                                                                       CASE NO. 8:19-CV-02115-DOC-JDE
Case 8:19-cv-02115-DOC-JDE Document 28 Filed 11/26/19 Page 41 of 75 Page ID #:253



 1           83.   Upon information and belief, Axonics has contributed to, and continues
 2   to contribute to, the infringement of the ’324 patent by others by knowingly providing
 3   the Axonics r-SNM System that constitutes a material part of at least claims 1, 4, and
 4   11 of the ’324 patent, with knowledge that the Axonics r-SNM System is to be
 5   especially made or especially adapted for use in infringement of the ’324 patent.
 6   Upon information and belief, Axonics has also committed, and continues to commit
 7   contributory infringement by, inter alia, knowingly offering for sale and selling the
 8   Axonics r-SNM System, which has no substantial non-infringing uses, and which
 9   constitutes a material part of at least claims 1, 4, and 11 of the ’324 patent.
10           84.   As discussed above, the Axonics r-SNM System is designed and sold to
11   be used only for recharging in a specific way, as directed by the instructions in the
12   manuals and promotional materials. The manuals and promotional materials provide
13   specific instructions for using the Axonics r-SNM System in a way that infringes at
14   least one claim of the ’324 patent, and they do not contemplate any non-infringing
15   uses.
16           85.   Upon information and belief, Axonics knew of the ’324 patent or was
17   willfully blind to its existence. Upon information and belief, Axonics had knowledge
18   of the ’324 patent and continues to have knowledge of the ’324 patent, including but
19   not limited to at least one or more of the following events: the filing of Medtronic’s
20   Original Complaint against Axonics; in the course of its due diligence and freedom to
21   operate analyses, including the “many initial months [spent] examining patents and IP
22   issues”;33 and as part of the due-diligence investigation performed for SEC filings.
23   For example, on or about November 5, 2019, Axonics’ CEO, Raymond Cohen, stated
24   that Axonics had spent “substantial time and resources in understanding the
25   competitive landscape over the years since its inception in October 2013” and is “very
26
27
     33
       https://www.businessinfocusmagazine.com/2018/05/axonics-prepares-for-
     introduction-of-its-sacral-neuromodulation-system/.
28
                                                 41
                                                                      FIRST AMENDED COMPLAINT
                                                                     CASE NO. 8:19-CV-02115-DOC-JDE
Case 8:19-cv-02115-DOC-JDE Document 28 Filed 11/26/19 Page 42 of 75 Page ID #:254



 1   familiar” with the ’324 patent.34 By the time of trial, Axonics will have known and
 2   intended (since receiving such notice) that its continued actions would infringe and
 3   actively induce and contribute to the infringement of at least claims 1, 4, and 11 of the
 4   ’324 patent.
 5           86.    Upon information and belief, Axonics’ infringement of the ’324 patent
 6   has been and continues to be willful.
 7           87.    Axonics’ infringement of the ’324 patent has been without permission,
 8   consent, authorization, or license of Medtronic.
 9           88.    As a result of Axonics’ infringement, Medtronic has suffered and will
10   continue to suffer damages in an amount to be proved at trial. In addition, Axonics’
11   infringement caused and will continue to cause Medtronic irreparable harm, for which
12   there is no adequate remedy at law, warranting an injunction from the Court.
13                                           COUNT IV
14                         (Infringement of U.S. Patent No. 9,821,112)
15           89.    Medtronic realleges and incorporates by reference, as if fully set forth
16   herein, all of the allegations contained in paragraphs 1–88 of this First Amended
17   Complaint.
18           90.    Upon information and belief, Axonics has directly infringed, and
19   continues to directly infringe, literally and/or by the doctrine of equivalents,
20   individually and/or jointly, at least claim 1 of the ’112 patent by making, using,
21   testing, selling, offering for sale, and/or importing into the United States products
22   covered by at least claim 1 of the ’112 patent. Axonics’ products that infringe the
23   ’112 patent include, but are not limited to, the Model 1101 Neurostimulator and
24   Model 1401 charging system, (collectively referred to in Count IV as the “Axonics
25   r-SNM System”), and any other Axonics products, either alone or in combination, that
26   operate in substantially the same manner.
27
28   34
          http://www.firstwordmedtech.com/node/1024593.
                                                  42
                                                                      FIRST AMENDED COMPLAINT
                                                                     CASE NO. 8:19-CV-02115-DOC-JDE
Case 8:19-cv-02115-DOC-JDE Document 28 Filed 11/26/19 Page 43 of 75 Page ID #:255



 1         91.    Upon information and belief, Axonics has indirectly infringed, and
 2   continues to indirectly infringe, literally and/or by the doctrine of equivalents,
 3   individually and/or jointly, at least claim 1 of the ’112 patent by marketing and selling
 4   its Axonics r-SNM System in the United States for use or sale in accordance with and
 5   as covered by one or more claims of the ’112 patent, including at least claim 1. When
 6   used, tested, offered for sale, or sold, the Axonics r-SNM System, and any other
 7   products, either alone or in combination, that operate in substantially the same
 8   manner, directly infringe the ’112 patent.
 9         92.    Claim 1 of the ’112 patent is reproduced below:
10                A medical system, comprising:
11                       an implantable medical device;
                         an external charging device configured to
12                transcutaneously transfer energy to the implantable medical
13                device comprising;
                         a sensor configured to measure a temperature
14                indicative of heat resulting from the transcutaneous transfer
15                of energy to the implantable medical device;
                         a control circuit configured to compare the measured
16                temperature to a programmable limit and to control the
17                transfer of energy based on the comparison; and
                         a memory configured to store the programmable limit.
18
19         93.    As a non-limiting example, upon information and belief, the Axonics
20   r-SNM System is a medical system that includes an implantable medical device.
21   Aspects of the neuromodulator of the Axonics r-SNM System corresponding to this
22   aspect are identified in further detail below:35
23
24
25   35
       See, e.g., Axonics SNM Implant Technique Best Practices; Elterman, “The novel
26   Axonics® rechargeable sacral neuromodulation system: Procedural and technical
27   impressions from an initial North American experience,” at 7, Wiley Periodicals,
     Neurourology and Urodynamics 2018;1–8 (December 19, 2017); available at:
28   https://doi.org/10.1002/nau.23482.
                                                  43
                                                                      FIRST AMENDED COMPLAINT
                                                                     CASE NO. 8:19-CV-02115-DOC-JDE
Case 8:19-cv-02115-DOC-JDE Document 28 Filed 11/26/19 Page 44 of 75 Page ID #:256



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27         94.   Upon information and belief, the Axonics r-SNM System includes an
28   external charging device configured to transcutaneously transfer energy to the
                                               44
                                                                  FIRST AMENDED COMPLAINT
                                                                 CASE NO. 8:19-CV-02115-DOC-JDE
Case 8:19-cv-02115-DOC-JDE Document 28 Filed 11/26/19 Page 45 of 75 Page ID #:257



 1   implantable medical device. Aspects of the external recharger of the Axonics r-SNM
 2   System corresponding to this aspect are identified in further detail below:36
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   36
          See, e.g., id.; Axonics r-SNM System Charging System User Manual.
                                                45
                                                                    FIRST AMENDED COMPLAINT
                                                                   CASE NO. 8:19-CV-02115-DOC-JDE
Case 8:19-cv-02115-DOC-JDE Document 28 Filed 11/26/19 Page 46 of 75 Page ID #:258



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12         95.    Upon information and belief, the Axonics r-SNM System includes an
13   external device comprising a sensor configured to measure a temperature indicative of
14   heat resulting from the transcutaneous transfer of energy to the implantable medical
15   device, a control circuit configured to compare the measured temperature to a
16   programmable limit and to control the transfer of energy based on the comparison, and
17   a memory configured to store the programmable limit. Aspects of the external
18   recharger of the Axonics r-SNM System corresponding to this aspect are identified in
19   further detail below:37
20
21
22
23
24
25
26   37
       See, e.g., id; Blok, “Programming settings and recharge interval in a prospective
27   study of a rechargeable sacral neuromodulation system for the treatment of overactive
     bladder,” Wiley Periodicals, Neurourology and Urodynamics 2018;1–6 (November
28   29, 2017); available at: https://doi.org/10.1002/nau.23476.
                                               46
                                                                  FIRST AMENDED COMPLAINT
                                                                 CASE NO. 8:19-CV-02115-DOC-JDE
Case 8:19-cv-02115-DOC-JDE Document 28 Filed 11/26/19 Page 47 of 75 Page ID #:259



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11         96.    Upon information and belief, Axonics has been and is currently engaged
12   in actively inducing infringement of at least claim 1 of the ’112 patent under
13   35 U.S.C. § 271(b) and contributory infringement of at least claim 1 of the ’112 patent
14   under 35 U.S.C. § 271(c) either literally and/or by the doctrine of equivalents.
15         97.    Upon information and belief, Axonics has committed, and continues to
16   commit, affirmative acts that cause infringement of at least claim 1 of the ’112 patent
17   with knowledge or willful blindness of the ’112 patent, and knowledge or willful
18   blindness that the induced acts constitute infringement of at least claim 1 of the ’112
19   patent. For example, Axonics induces such acts of infringement by its affirmative
20   actions of intentionally providing products that when used in their normal and
21   customary way as desired and intended by Axonics, infringe at least claim 1 of the
22   ’112 patent and by providing instructions for using its products in a manner or
23   configuration that infringes at least claim 1 of the ’112 patent.
24         98.    Upon information and belief, Axonics provides the Axonics r-SNM
25   System to others, such as customers, patients, hospitals, medical centers, clinics,
26   clinicians, doctors, nurse practitioners, care providers, sales representatives, suppliers,
27   distributors, and resellers, who, in turn, use, provision for use, test, offer for sale, or
28   sell the Axonics r-SNM System in a manner that directly infringes at least claim 1 of
                                                   47
                                                                        FIRST AMENDED COMPLAINT
                                                                       CASE NO. 8:19-CV-02115-DOC-JDE
Case 8:19-cv-02115-DOC-JDE Document 28 Filed 11/26/19 Page 48 of 75 Page ID #:260



 1   the ’112 patent. Upon information and belief, Axonics provides user instructions and
 2   manuals accompanying its products for the Axonics r-SNM System, as well as other
 3   marketing and promotional materials that instruct, direct, and intentionally induce
 4   others, such as customers, patients, hospitals, medical centers, clinics, clinicians,
 5   doctors, nurse practitioners, and care providers, to use the Axonics r-SNM System in a
 6   manner that directly infringes as least claim 1 of the ’112 patent.
 7         99.    Moreover, upon information and belief, Axonics has hired a U.S. sales
 8   team that includes former members of Medtronic’s sales team who received training
 9   from Medtronic, and that team consists of at least 11 regional sales managers, between
10   85 and 90 sales professionals, and 30 clinical specialists. Upon information and
11   belief, Axonics’ U.S. sales team, who are fully trained regarding Axonics’ product,
12   have been and will be “strategically mapped to and located where current high volume
13   implanters are practicing in the United States.”38 Upon information and belief, the
14   sales team has been responsible for and continues to be responsible for “supporting
15   cases in the [operating room], interacting with patients and programming the
16   implanted [Axonics] device.”39 Upon information and belief, the sales team has been
17   involved with and continues to be involved with the distribution of marketing,
18   promotional, and training materials, which instruct Axonics’ customers regarding the
19   use of the Axonics r-SNM System in the United States in a manner that directly
20   infringes one or more claims of the ’112 patent.
21         100. Upon information and belief, Axonics has contributed to, and continues
22   to contribute to, the infringement of the ’112 patent by others by knowingly providing
23   the Axonics r-SNM System that constitutes a material part of at least claim 1 of the
24   ’112 patent, with knowledge that the Axonics r-SNM System is to be especially made
25   or especially adapted for use in infringement of the ’112 patent. Upon information
26
27
     38
        See Q1 2019 Axonics Modulation Technologies Inc. Earnings Call (May 8, 2019,
     8:30PM GMT).
28   39
        Id.
                                                 48
                                                                      FIRST AMENDED COMPLAINT
                                                                     CASE NO. 8:19-CV-02115-DOC-JDE
Case 8:19-cv-02115-DOC-JDE Document 28 Filed 11/26/19 Page 49 of 75 Page ID #:261



 1   and belief, Axonics has also committed, and continues to commit contributory
 2   infringement by, inter alia, knowingly offering for sale and selling the Axonics
 3   r-SNM System, which has no substantial non-infringing uses, and which constitutes a
 4   material part of at least claim 1 of the ’112 patent.
 5           101. As discussed above, the Axonics r-SNM System is designed and sold to
 6   be used only for recharging in a specific way, as directed by the instructions in the
 7   manuals and promotional materials. The manuals and promotional materials provide
 8   specific instructions for using the Axonics r-SNM System in a way that infringes at
 9   least one claim of the ’112 patent, and they do not contemplate any non-infringing
10   uses.
11           102. Upon information and belief, Axonics knew of the ’112 patent or was
12   willfully blind to its existence. Upon information and belief, Axonics had knowledge
13   of the ’112 patent and continues to have knowledge of the ’112 patent, including but
14   not limited to at least one or more of the following events: the filing of Medtronic’s
15   Original Complaint against Axonics; in the course of its due diligence and freedom to
16   operate analyses, including the “many initial months [spent] examining patents and IP
17   issues”;40 and as part of the due-diligence investigation performed for SEC filings.
18   For example, on or about November 5, 2019, Axonics’ CEO, Raymond Cohen, stated
19   that Axonics had spent “substantial time and resources in understanding the
20   competitive landscape over the years since its inception in October 2013” and is “very
21   familiar” with the ’112 patent.41 By the time of trial, Axonics will have known and
22   intended (since receiving such notice) that its continued actions would infringe and
23   actively induce and contribute to the infringement of at least claim 1 of the ’112
24   patent.
25
26
27
     40
        https://www.businessinfocusmagazine.com/2018/05/axonics-prepares-for-
     introduction-of-its-sacral-neuromodulation-system/.
28   41
        http://www.firstwordmedtech.com/node/1024593.
                                                 49
                                                                    FIRST AMENDED COMPLAINT
                                                                   CASE NO. 8:19-CV-02115-DOC-JDE
Case 8:19-cv-02115-DOC-JDE Document 28 Filed 11/26/19 Page 50 of 75 Page ID #:262



 1         103. Upon information and belief, Axonics’ infringement of the ’112 patent
 2   has been and continues to be willful.
 3         104. Axonics’ infringement of the ’112 patent has been without permission,
 4   consent, authorization, or license of Medtronic.
 5         105. As a result of Axonics’ infringement, Medtronic has suffered and will
 6   continue to suffer damages in an amount to be proved at trial. In addition, Axonics’
 7   infringement caused and will continue to cause Medtronic irreparable harm, for which
 8   there is no adequate remedy at law, warranting an injunction from the Court.
 9                                           COUNT V
10                        (Infringement of U.S. Patent No. 8,738,148)
11         106. Medtronic realleges and incorporates by reference, as if fully set forth
12   herein, all of the allegations contained in paragraphs 1–105 of this First Amended
13   Complaint.
14         107. Upon information and belief, Axonics has directly infringed, and
15   continues to directly infringe, literally and/or by the doctrine of equivalents,
16   individually and/or jointly, claim 1 of the ’148 patent by making, using, testing,
17   selling, offering for sale, and/or importing into the United States products covered by
18   at least claim 1 of the ’148 patent. Axonics’ products that infringe the ’148 patent
19   include, but are not limited to, the Model 1101 Neurostimulator and Model 1401
20   charging system, (collectively referred to in Count V as the “Axonics r-SNM
21   System”), and any other Axonics products, either alone or in combination, that operate
22   in substantially the same manner.
23         108. Upon information and belief, Axonics has indirectly infringed, and
24   continues to indirectly infringe, literally and/or by the doctrine of equivalents,
25   individually and/or jointly, claim 1 of the ’148 patent by marketing and selling its
26   Axonics r-SNM System in the United States for use or sale in accordance with and as
27   covered by one or more claims of the ’148 patent, including claim 1. When used,
28   tested, offered for sale, or sold, the Axonics r-SNM System, and any other products,
                                                 50
                                                                      FIRST AMENDED COMPLAINT
                                                                     CASE NO. 8:19-CV-02115-DOC-JDE
Case 8:19-cv-02115-DOC-JDE Document 28 Filed 11/26/19 Page 51 of 75 Page ID #:263



 1   either alone or in combination, that operate in substantially the same manner, directly
 2   infringe the ’148 patent.
 3         109. Claim 1 of the ’148 patent is reproduced below:
 4                A system for transcutaneous energy transfer, comprising:
 5                       an implantable medical device having componentry
                  for providing a therapeutic output, said implantable medical
 6                device having an internal battery and a secondary coil
 7                operatively coupled to said internal battery, said
                  implantable medical device adapted to be implanted in a
 8                patient; and
 9                       an external power source having a primary coil, said
                  external power source providing energy to said implantable
10                medical device when said primary coil of said external
11                power source is placed in proximity of said secondary coil
                  of said implantable medical device and thereby generating a
12                current, having a value, passing through said internal
13                battery;
                         wherein said external power source automatically
14                varies its power output based on a value measured in said
15                implantable medical device and associated with said current
                  passing through said internal battery.
16
17         110. As a non-limiting example, upon information and belief, the Axonics
18   r-SNM System is a system for transcutaneous energy transfer that includes an
19   implantable medical device having componentry for providing a therapeutic output,
20   said implantable medical device having an internal battery and a secondary coil
21   operatively coupled to said internal battery, said implantable medical device adapted
22   to be implanted in a patient. Aspects of the Axonics r-SNM System corresponding to
23   this aspect are identified in further detail below:42
24
25   42
       See, e.g., Axonics SNM Implant Technique Best Practices; Elterman, “The novel
26   Axonics® rechargeable sacral neuromodulation system: Procedural and technical
27   impressions from an initial North American experience,” at 7, Wiley Periodicals,
     Neurourology and Urodynamics 2018;1–8 (December 19, 2017); available at:
28   https://doi.org/10.1002/nau.23482.
                                                  51
                                                                   FIRST AMENDED COMPLAINT
                                                                  CASE NO. 8:19-CV-02115-DOC-JDE
Case 8:19-cv-02115-DOC-JDE Document 28 Filed 11/26/19 Page 52 of 75 Page ID #:264



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25         111. Upon information and belief, the Axonics r-SNM System includes an
26   external power source having a primary coil, said external power source providing
27   energy to said implantable medical device when said primary coil of said external
28   power source is placed in proximity of said secondary coil of said implantable medical
                                              52
                                                                  FIRST AMENDED COMPLAINT
                                                                 CASE NO. 8:19-CV-02115-DOC-JDE
Case 8:19-cv-02115-DOC-JDE Document 28 Filed 11/26/19 Page 53 of 75 Page ID #:265



 1   device and thereby generating a current, having a value, passing through said internal
 2   battery. Aspects of the external recharger of the Axonics r-SNM System
 3   corresponding to this aspect are identified in further detail below:43
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   43
          See, e.g., id.; Axonics r-SNM System Charging System User Manual at 18.
                                                 53
                                                                     FIRST AMENDED COMPLAINT
                                                                    CASE NO. 8:19-CV-02115-DOC-JDE
Case 8:19-cv-02115-DOC-JDE Document 28 Filed 11/26/19 Page 54 of 75 Page ID #:266



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13         112. Upon information and belief, the Axonics r-SNM System includes an
14   external power source which automatically varies its power output based on a value
15   measured in said implantable medical device and associated with said current passing
16   through said internal battery. Aspects of the external recharger of the Axonics r-SNM
17   System corresponding to this aspect are identified in further detail below:44
18
19
20
21
22
23
24
25
26
27   44
       See, e.g., Axonics r-SNM System Charging System User Manual at 25; Axonics
28   “The Future of Sacral Neuromodulation” at 6.
                                                54
                                                                    FIRST AMENDED COMPLAINT
                                                                   CASE NO. 8:19-CV-02115-DOC-JDE
Case 8:19-cv-02115-DOC-JDE Document 28 Filed 11/26/19 Page 55 of 75 Page ID #:267



 1         113. Upon information and belief, Axonics has been and is currently engaged
 2   in actively inducing infringement of at least claim 1 of the ’148 patent under
 3   35 U.S.C. § 271(b) and contributory infringement of at least claim 1 of the ’148 patent
 4   under 35 U.S.C. § 271(c) either literally and/or by the doctrine of equivalents.
 5         114. Upon information and belief, Axonics has committed, and continues to
 6   commit, affirmative acts that cause infringement of at least claim 1 of the ’148 patent
 7   with knowledge or willful blindness of the ’148 patent, and knowledge or willful
 8   blindness that the induced acts constitute infringement of at least claim 1 of the ’148
 9   patent. For example, Axonics induces such acts of infringement by its affirmative
10   actions of intentionally providing products that when used in their normal and
11   customary way as desired and intended by Axonics, infringe at least claim 1 of the
12   ’148 patent and by providing instructions for using its products in a manner or
13   configuration that infringes at least claim 1 of the ’148 patent.
14         115. Upon information and belief, Axonics provides the Axonics r-SNM
15   System to others, such as customers, patients, hospitals, medical centers, clinics,
16   clinicians, doctors, nurse practitioners, care providers, sales representatives, suppliers,
17   distributors, and resellers, who, in turn, use, provision for use, test, offer for sale, or
18   sell the Axonics r-SNM System in a manner that directly infringes at least claim 1 of
19   the ’148 patent. Upon information and belief, Axonics provides user instructions and
20   manuals accompanying its products for the Axonics r-SNM System, as well as other
21   marketing and promotional materials that instruct, direct, and intentionally induce
22   others, such as customers, patients, hospitals, medical centers, clinics, clinicians,
23   doctors, nurse practitioners, and care providers, to use the Axonics r-SNM System in a
24   manner that directly infringes as least claim 1 of the ’148 patent.
25         116. Moreover, upon information and belief, Axonics has hired a U.S. sales
26   team that includes former members of Medtronic’s sales team who received training
27   from Medtronic, and that team consists of at least 11 regional sales managers, between
28   85 and 90 sales professionals, and 30 clinical specialists. Upon information and
                                                   55
                                                                        FIRST AMENDED COMPLAINT
                                                                       CASE NO. 8:19-CV-02115-DOC-JDE
Case 8:19-cv-02115-DOC-JDE Document 28 Filed 11/26/19 Page 56 of 75 Page ID #:268



 1   belief, Axonics’ U.S. sales team, who are fully trained regarding Axonics’ product,
 2   have been and will be “strategically mapped to and located where current high volume
 3   implanters are practicing in the United States.”45 Upon information and belief, the
 4   sales team has been and continues to be responsible for “supporting cases in the
 5   [operating room], interacting with patients and programming the implanted [Axonics]
 6   device.”46 Upon information and belief, the sales team has been and continues to be
 7   involved with the distribution of marketing, promotional, and training materials,
 8   which instruct Axonics’ customers regarding the use of the Axonics r-SNM System in
 9   the United States in a manner that directly infringes one or more claims of the ’148
10   patent.
11           117. Upon information and belief, Axonics has contributed to, and continues
12   to contribute to, the infringement of the ’148 patent by others by knowingly providing
13   the Axonics r-SNM System that constitutes a material part of at least claim 1 of the
14   ’148 patent, with knowledge that the Axonics r-SNM System is to be especially made
15   or especially adapted for use in infringement of the ’148 patent. Upon information
16   and belief, Axonics has also committed, and continues to commit contributory
17   infringement by, inter alia, knowingly offering for sale and selling the Axonics
18   r-SNM System, which has no substantial non-infringing uses, and which constitutes a
19   material part of at least claim 1 of the ’148 patent.
20           118. As discussed above, the Axonics r-SNM System is designed and sold to
21   be used only for recharging in a specific way, as directed by the instructions in the
22   manuals and promotional materials. The manuals and promotional materials provide
23   specific instructions for using the Axonics r-SNM System in a way that infringes at
24   least one claim of the ’148 patent, and they do not contemplate any non-infringing
25   uses.
26
27
     45
        See Q1 2019 Axonics Modulation Technologies Inc. Earnings Call (May 8, 2019,
     8:30PM GMT).
28   46
        Id.
                                                 56
                                                                    FIRST AMENDED COMPLAINT
                                                                   CASE NO. 8:19-CV-02115-DOC-JDE
Case 8:19-cv-02115-DOC-JDE Document 28 Filed 11/26/19 Page 57 of 75 Page ID #:269



 1         119. Upon information and belief, Axonics knew of the ’148 patent or was
 2   willfully blind to its existence. Upon information and belief, Axonics had knowledge
 3   of the ’148 patent and continues to have knowledge of the ’148 patent, including but
 4   not limited to at least one or more of the following events: the filing of Medtronic’s
 5   First Amended Complaint against Axonics; in the course of its due diligence and
 6   freedom to operate analyses, including the “many initial months [spent] examining
 7   patents and IP issues”;47 and as part of the due-diligence investigation performed for
 8   SEC filings. By the time of trial, Axonics will have known and intended (since
 9   receiving such notice) that its continued actions would infringe and actively induce
10   and contribute to the infringement of at least claim 1 of the ’148 patent.
11         120. Upon information and belief, Axonics’ infringement of the ’148 patent
12   has been and continues to be willful.
13         121. Axonics’ infringement of the ’148 patent has been without permission,
14   consent, authorization, or license of Medtronic.
15         122. As a result of Axonics’ infringement, Medtronic has suffered and will
16   continue to suffer damages in an amount to be proved at trial. In addition, Axonics’
17   infringement caused and will continue to cause Medtronic irreparable harm, for which
18   there is no adequate remedy at law, warranting an injunction from the Court.
19                                           COUNT VI
20                        (Infringement of U.S. Patent No. 8,457,758)
21         123. Medtronic realleges and incorporates by reference, as if fully set forth
22   herein, all of the allegations contained in paragraphs 1–122 of this First Amended
23   Complaint.
24         124. Upon information and belief, Axonics has directly infringed, and
25   continues to directly infringe, literally and/or by the doctrine of equivalents,
26   individually and/or jointly, claim 4 of the ’758 patent by making, using, testing,
27   47
       https://www.businessinfocusmagazine.com/2018/05/axonics-prepares-for-
28   introduction-of-its-sacral-neuromodulation-system/.
                                                 57
                                                                      FIRST AMENDED COMPLAINT
                                                                     CASE NO. 8:19-CV-02115-DOC-JDE
Case 8:19-cv-02115-DOC-JDE Document 28 Filed 11/26/19 Page 58 of 75 Page ID #:270



 1   selling, offering for sale, and/or importing into the United States products covered by
 2   at least claim 4 of the ’758 patent. Axonics’ products that infringe the ’758 patent
 3   include, but are not limited to, the Model 1101 Neurostimulator and Model 1401
 4   charging system, (collectively referred to in Count VI as the “Axonics r-SNM
 5   System”), and any other Axonics products, either alone or in combination, that operate
 6   in substantially the same manner.
 7         125. Upon information and belief, Axonics has indirectly infringed, and
 8   continues to indirectly infringe, literally and/or by the doctrine of equivalents,
 9   individually and/or jointly, claim 4 of the ’758 patent by marketing and selling its
10   Axonics r-SNM System in the United States for use or sale in accordance with and as
11   covered by one or more claims of the ’758 patent, including claim 4. When used,
12   tested, offered for sale, or sold, the Axonics r-SNM System, and any other products,
13   either alone or in combination, that operate in substantially the same manner, directly
14   infringe the ’758 patent.
15         126. Claim 4 of ’758 patent is reproduced below:
16                A system for transcutaneous energy transfer, comprising:
17                       an implantable medical device having componentry
                  for providing a therapeutic output, said implantable medical
18                device having an internal power source and a secondary
19                coil operatively coupled to said internal power source, said
                  implantable medical device adapted to be implanted in a
20                patient; and
21                       an external power source having a primary coil, said
                  external power source providing energy to said implantable
22                medical device when said primary coil of said external
23                power source is placed in proximity of said secondary coil
                  of said implantable medical device and thereby generating a
24                current, having a value, passing through said internal power
25                source;
                         wherein said external power source automatically
26                varies its power output based on a value associated with
27                said current passing through said internal power source;
28
                                                 58
                                                                      FIRST AMENDED COMPLAINT
                                                                     CASE NO. 8:19-CV-02115-DOC-JDE
Case 8:19-cv-02115-DOC-JDE Document 28 Filed 11/26/19 Page 59 of 75 Page ID #:271



 1                     wherein said external power source terminates its
 2                power output if said current passing through said internal
                  power source is below a minimum amount.
 3
 4         127. As a non-limiting example, upon information and belief, the Axonics
 5   r-SNM System is a system for transcutaneous energy transfer that includes an
 6   implantable medical device having componentry for providing a therapeutic output,
 7   said implantable medical device has an internal power source and a secondary coil
 8   operatively coupled to said internal power source, said implantable medical device has
 9   been adapted to be implanted in a patient. Aspects of the implantable neuromodulator
10   of the Axonics r-SNM System corresponding to this aspect are identified in further
11   detail below:48
12
13
14
15
16
17
18
19
20
21
22
23
24
25   48
       See, e.g., Axonics SNM Implant Technique Best Practices; Elterman, “The novel
26   Axonics® rechargeable sacral neuromodulation system: Procedural and technical
27   impressions from an initial North American experience,” at 7, Wiley Periodicals,
     Neurourology and Urodynamics 2018;1–8 (December 19, 2017); available at:
28   https://doi.org/10.1002/nau.23482.
                                               59
                                                                  FIRST AMENDED COMPLAINT
                                                                 CASE NO. 8:19-CV-02115-DOC-JDE
Case 8:19-cv-02115-DOC-JDE Document 28 Filed 11/26/19 Page 60 of 75 Page ID #:272



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14            128. Upon information and belief, the Axonics r-SNM System includes an
15   external power source having a primary coil, said external power source provides
16   energy to said implantable medical device when said primary coil of said external
17   power source is placed in proximity of said secondary coil of said implantable medical
18   device and thereby generating a current, having a value, passing through said internal
19   power source. Aspects of the external recharger of the Axonics r-SNM System
20   corresponding to this aspect are identified in further detail below:49
21
22
23
24
25
26
27
28   49
          See, e.g., id.; Axonics r-SNM System Charging System User Manual.
                                                 60
                                                                     FIRST AMENDED COMPLAINT
                                                                    CASE NO. 8:19-CV-02115-DOC-JDE
Case 8:19-cv-02115-DOC-JDE Document 28 Filed 11/26/19 Page 61 of 75 Page ID #:273



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           61
                                                             FIRST AMENDED COMPLAINT
                                                            CASE NO. 8:19-CV-02115-DOC-JDE
Case 8:19-cv-02115-DOC-JDE Document 28 Filed 11/26/19 Page 62 of 75 Page ID #:274



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13            129. Upon information and belief, the Axonics r-SNM System includes an
14   external power source wherein automatically varies its power outputs based on a value
15   associated with said current passing through said internal power source. Aspects of
16   the external recharger of the Axonics r-SNM System corresponding to this aspect are
17   identified in further detail below:50
18
19
20
21
22            130. Upon information and belief, the Axonics r-SNM System includes an
23   external power source which terminates its power output if said current passing
24   through said internal power source is below a minimum amount. Aspects of the
25
26
27   50
          See Axonics “The Future of Sacral Neuromodulation” at 6.
28
                                                62
                                                                  FIRST AMENDED COMPLAINT
                                                                 CASE NO. 8:19-CV-02115-DOC-JDE
Case 8:19-cv-02115-DOC-JDE Document 28 Filed 11/26/19 Page 63 of 75 Page ID #:275



 1   external recharger of the Axonics r-SNM System corresponding to this aspect are
 2   identified in further detail below:51
 3
 4
 5
 6
 7
 8
 9
10
11
12         131. Upon information and belief, Axonics has been and is currently engaged
13   in actively inducing infringement of at least claim 4 of the ’758 patent under
14   35 U.S.C. § 271(b) and contributory infringement of at least claim 4 of the ’758 patent
15   under 35 U.S.C. § 271(c) either literally and/or by the doctrine of equivalents.
16         132. Upon information and belief, Axonics has committed, and continues to
17   commit, affirmative acts that cause infringement of at least claim 4 of the ’758 patent
18   with knowledge or willful blindness of the ’758 patent, and knowledge or willful
19   blindness that the induced acts constitute infringement of at least claim 4 of the ’758
20   patent. For example, Axonics induces such acts of infringement by its affirmative
21   actions of intentionally providing products that when used in their normal and
22   customary way as desired and intended by Axonics, infringe at least claim 4 of the
23   ’758 patent and by providing instructions for using its products in a manner or
24   configuration that infringes at least claim 4 of the ’758 patent.
25         133. Upon information and belief, Axonics provides the Axonics r-SNM
26   System to others, such as customers, patients, hospitals, medical centers, clinics,
27   51
       See, e.g., Axonics r-SNM System Charging System User Manual; Axonics
28   presentatation “The Future of Sacral Neuromodulation” at 6.
                                                 63
                                                                     FIRST AMENDED COMPLAINT
                                                                    CASE NO. 8:19-CV-02115-DOC-JDE
Case 8:19-cv-02115-DOC-JDE Document 28 Filed 11/26/19 Page 64 of 75 Page ID #:276



 1   clinicians, doctors, nurse practitioners, care providers, sales representatives, suppliers,
 2   distributors, and resellers, who, in turn, use, provision for use, test, offer for sale, or
 3   sell the Axonics r-SNM System in a manner that directly infringes at least claim 4 of
 4   the ’758 patent. Upon information and belief, Axonics provides user instructions and
 5   manuals accompanying its products for the Axonics r-SNM System, as well as other
 6   marketing and promotional materials that instruct, direct, and intentionally induce
 7   others, such as customers, patients, hospitals, medical centers, clinics, clinicians,
 8   doctors, nurse practitioners, and care providers, to use the Axonics r-SNM System in a
 9   manner that directly infringes as least claim 4 of the ’758 patent.
10         134. Moreover, upon information and belief, Axonics has hired a U.S. sales
11   team that includes former members of Medtronic’s sales team who received training
12   from Medtronic, and that team consists of at least 11 regional sales managers, between
13   85 and 90 sales professionals, and 30 clinical specialists. Upon information and
14   belief, Axonics’ U.S. sales team, who are fully trained regarding Axonics’ product,
15   have been and will be “strategically mapped to and located where current high volume
16   implanters are practicing in the United States.”52 Upon information and belief, the
17   sales team has been responsible for and continues to be responsible for “supporting
18   cases in the [operating room], interacting with patients and programming the
19   implanted [Axonics] device.”53 Upon information and belief, the sales team has been
20   involved with and continues to be involved with the distribution of marketing,
21   promotional, and training materials, which instruct Axonics’ customers regarding the
22   use of the Axonics r-SNM System in the United States in a manner that directly
23   infringes one or more claims of the ’758 patent.
24         135. Upon information and belief, Axonics has contributed to, and continues
25   to contribute to, the infringement of the ’758 patent by others by knowingly providing
26
27
     52
        See Q1 2019 Axonics Modulation Technologies Inc. Earnings Call (May 8, 2019,
     8:30PM GMT).
28   53
        Id.
                                                   64
                                                                        FIRST AMENDED COMPLAINT
                                                                       CASE NO. 8:19-CV-02115-DOC-JDE
Case 8:19-cv-02115-DOC-JDE Document 28 Filed 11/26/19 Page 65 of 75 Page ID #:277



 1   the Axonics r-SNM System that constitutes a material part of at least claim 4 of the
 2   ’758 patent, with knowledge that the Axonics r-SNM System is to be especially made
 3   or especially adapted for use in infringement of the ’758 patent. Upon information
 4   and belief, Axonics has also committed, and continues to commit contributory
 5   infringement by, inter alia, knowingly offering for sale and selling the Axonics
 6   r-SNM System, which has no substantial non-infringing uses, and which constitutes a
 7   material part of at least claim 4 of the ’758 patent.
 8           136. As discussed above, the Axonics r-SNM System is designed and sold to
 9   be used only for recharging in a specific way, as directed by the instructions in the
10   manuals and promotional materials. The manuals and promotional materials provide
11   specific instructions for using the Axonics r-SNM System in a way that infringes at
12   least one claim of the ’758 patent, and they do not contemplate any non-infringing
13   uses.
14           137. Upon information and belief, Axonics knew of the ’758 patent or was
15   willfully blind to its existence. Upon information and belief, Axonics had knowledge
16   of the ’758 patent and continues to have knowledge of the ’758 patent, including but
17   not limited to at least one or more of the following events: the filing of Medtronic’s
18   First Amended Complaint against Axonics; in the course of its due diligence and
19   freedom to operate analyses, including the “many initial months [spent] examining
20   patents and IP issues”;54 and as part of the due-diligence investigation performed for
21   SEC filings. By the time of trial, Axonics will have known and intended (since
22   receiving such notice) that its continued actions would infringe and actively induce
23   and contribute to the infringement of at least claim 4 of the ’758 patent.
24           138. Upon information and belief, Axonics’ infringement of the ’758 patent
25   has been and continues to be willful.
26
27   54
       https://www.businessinfocusmagazine.com/2018/05/axonics-prepares-for-
28   introduction-of-its-sacral-neuromodulation-system/.
                                                 65
                                                                    FIRST AMENDED COMPLAINT
                                                                   CASE NO. 8:19-CV-02115-DOC-JDE
Case 8:19-cv-02115-DOC-JDE Document 28 Filed 11/26/19 Page 66 of 75 Page ID #:278



 1         139. Axonics’ infringement of the ’758 patent has been without permission,
 2   consent, authorization, or license of Medtronic.
 3         140. As a result of Axonics’ infringement, Medtronic has suffered and will
 4   continue to suffer damages in an amount to be proved at trial. In addition, Axonics’
 5   infringement caused and will continue to cause Medtronic irreparable harm, for which
 6   there is no adequate remedy at law, warranting an injunction from the Court.
 7                                         COUNT VII
 8                        (Infringement of U.S. Patent No. 7,774,069)
 9         141. Medtronic realleges and incorporates by reference, as if fully set forth
10   herein, all of the allegations contained in paragraphs 1–140 of this First Amended
11   Complaint.
12         142. Upon information and belief, Axonics has directly infringed, and
13   continues to directly infringe, literally and/or by the doctrine of equivalents,
14   individually and/or jointly, at least claim 5 of the ’069 patent by making, using,
15   testing, selling, offering for sale, and/or importing into the United States products
16   covered by at least claim 5 of the ’069 patent. Axonics’ products that infringe the
17   ’069 patent include, but are not limited to, the Model 1101 Neurostimulator and
18   Model 1401 charging system, (collectively referred to in Count VII as the “Axonics
19   r-SNM System”), and any other Axonics products, either alone or in combination, that
20   operate in substantially the same manner.
21         143. Upon information and belief, Axonics has indirectly infringed, and
22   continues to indirectly infringe, literally and/or by the doctrine of equivalents,
23   individually and/or jointly, at least claim 5 of the ’069 patent by marketing and selling
24   its Axonics r-SNM System in the United States for use or sale in accordance with and
25   as covered by one or more claims of the ’069 patent, including claim 5. When used,
26   tested, offered for sale, or sold, the Axonics r-SNM System, and any other products,
27   either alone or in combination, that operate in substantially the same manner, directly
28   infringe the ’069 patent.
                                                 66
                                                                      FIRST AMENDED COMPLAINT
                                                                     CASE NO. 8:19-CV-02115-DOC-JDE
Case 8:19-cv-02115-DOC-JDE Document 28 Filed 11/26/19 Page 67 of 75 Page ID #:279



 1         144. Claim 5 of ’069 patent is reproduced below:
 2                A system for transcutaneous energy transfer, comprising:
 3                       an implantable medical device having componentry
                  for providing a therapeutic output, said implantable medical
 4                device having an internal power source and a secondary
 5                coil operatively coupled to said internal power source, said
                  implantable medical device adapted to be implanted in a
 6                patient;
 7                       an external power source having a primary coil, said
                  external power source providing energy to said implantable
 8                medical device when said primary coil of said external
 9                power source is placed in proximity of said secondary coil
                  of said implantable medical device and thereby generating a
10                current through said internal power source;
11                       an alignment indicator, operatively coupled to said
                  internal power source, measuring said current and
12                reporting an alignment between said primary coil and said
13                secondary coil based on said current; and
                         wherein said external power source automatically
14                varies its power output in order to generate a predetermined
15                current in said internal power source.
16         145. As a non-limiting example, upon information and belief, the Axonics
17   r-SNM System is a system for transcutaneous energy transfer that includes an
18   implantable medical device having componentry for providing a therapeutic output.
19   Said implantable medical device has an internal power source and a secondary coil
20   operatively coupled to said internal power source. Said implantable medical device
21   has been adapted to be implanted in a patient. Aspects of the implantable
22   neuromodulator of the Axonics r-SNM System corresponding to this aspect are
23   identified in further detail below:55
24
25   55
       See, e.g., Axonics SNM Implant Technique Best Practices; Elterman, “The novel
26   Axonics® rechargeable sacral neuromodulation system: Procedural and technical
27   impressions from an initial North American experience,” at 7, Wiley Periodicals,
     Neurourology and Urodynamics 2018;1–8 (December 19, 2017); available at:
28   https://doi.org/10.1002/nau.23482.
                                               67
                                                                  FIRST AMENDED COMPLAINT
                                                                 CASE NO. 8:19-CV-02115-DOC-JDE
Case 8:19-cv-02115-DOC-JDE Document 28 Filed 11/26/19 Page 68 of 75 Page ID #:280



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26         146. Upon information and belief, the Axonics r-SNM System includes an
27   external power source having a primary coil. Said external power source provides
28
                                              68
                                                                 FIRST AMENDED COMPLAINT
                                                                CASE NO. 8:19-CV-02115-DOC-JDE
Case 8:19-cv-02115-DOC-JDE Document 28 Filed 11/26/19 Page 69 of 75 Page ID #:281



 1   energy to said implantable medical device when said primary coil of said external
 2   power source is placed in proximity of said secondary coil of said implantable medical
 3   device and thereby generating a current through said internal power source. Aspects
 4   of the external recharger of the Axonics r-SNM System corresponding to this aspect
 5   are identified in further detail below:56
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   56
          See, e.g., id.; Axonics r-SNM System Charging System User Manual.
                                                 69
                                                                  FIRST AMENDED COMPLAINT
                                                                 CASE NO. 8:19-CV-02115-DOC-JDE
Case 8:19-cv-02115-DOC-JDE Document 28 Filed 11/26/19 Page 70 of 75 Page ID #:282



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13           147. Upon information and belief, the Axonics r-SNM System includes an
14   alignment indicator, operatively coupled to said internal power source, measuring said
15   current and reporting an alignment between said primary coil and said secondary coil
16   based on said current. Aspects of the external recharger of the Axonics r-SNM
17   System corresponding to this aspect are identified in further detail below:57
18
19
20
21
22
23
24
25           148. Upon information and belief, the Axonics r-SNM System includes an
26   external power source automatically varies its power output in order to generate a
27
28   57
          See, e.g., Axonics r-SNM System Charging System User Manual.
                                                70
                                                                    FIRST AMENDED COMPLAINT
                                                                   CASE NO. 8:19-CV-02115-DOC-JDE
Case 8:19-cv-02115-DOC-JDE Document 28 Filed 11/26/19 Page 71 of 75 Page ID #:283



 1   predetermined current in said internal power source. Aspects of the external recharger
 2   of the Axonics r-SNM System corresponding to this aspect are identified in further
 3   detail below:58
 4
 5
 6
 7
 8
 9
10
11
12
13         149. Upon information and belief, Axonics has been and is currently engaged
14   in actively inducing infringement of at least claim 5 of the ’069 patent under
15   35 U.S.C. § 271(b) and contributory infringement of at least claim 5 of the ’069 patent
16   under 35 U.S.C. § 271(c) either literally and/or by the doctrine of equivalents.
17         150. Upon information and belief, Axonics has committed, and continues to
18   commit, affirmative acts that cause infringement of at least claim 5 of the ’069 patent
19   with knowledge or willful blindness of the ’069 patent, and knowledge or willful
20   blindness that the induced acts constitute infringement of at least claim 5 of the ’069
21   patent. For example, Axonics induces such acts of infringement by its affirmative
22   actions of intentionally providing products that when used in their normal and
23   customary way as desired and intended by Axonics, infringe at least claim 5 of the
24   ’069 patent and by providing instructions for using its products in a manner or
25   configuration that infringes at least claim 5 of the ’069 patent.
26
27   58
       See, e.g., Axonics r-SNM System Charging System User Manual; Axonics “The
28   Future of Sacral Neuromodulation” at 6.
                                                 71
                                                                     FIRST AMENDED COMPLAINT
                                                                    CASE NO. 8:19-CV-02115-DOC-JDE
Case 8:19-cv-02115-DOC-JDE Document 28 Filed 11/26/19 Page 72 of 75 Page ID #:284



 1         151. Upon information and belief, Axonics provides the Axonics r-SNM
 2   System to others, such as customers, patients, hospitals, medical centers, clinics,
 3   clinicians, doctors, nurse practitioners, care providers, sales representatives, suppliers,
 4   distributors, and resellers, who, in turn, use, provision for use, test, offer for sale, or
 5   sell the Axonics r-SNM System in a manner that directly infringes at least claim 5 of
 6   the ’069 patent. Upon information and belief, Axonics provides user instructions and
 7   manuals accompanying its products for the Axonics r-SNM System, as well as other
 8   marketing and promotional materials that instruct, direct, and intentionally induce
 9   others, such as customers, patients, hospitals, medical centers, clinics, clinicians,
10   doctors, nurse practitioners, and care providers, to use the Axonics r-SNM System in a
11   manner that directly infringes as least claim 5 of the ’069 patent.
12         152. Moreover, upon information and belief, Axonics has hired a U.S. sales
13   team that includes former members of Medtronic’s sales team who received training
14   from Medtronic, and that team consists of at least 11 regional sales managers, between
15   85 and 90 sales professionals, and 30 clinical specialists. Upon information and
16   belief, Axonics’ U.S. sales team, who are fully trained regarding Axonics’ product,
17   have been and will be “strategically mapped to and located where current high volume
18   implanters are practicing in the United States.”59 Upon information and belief, the
19   sales team has been responsible for and continues to be responsible for “supporting
20   cases in the [operating room], interacting with patients and programming the
21   implanted [Axonics] device.”60 Upon information and belief, the sales team has been
22   involved with and continues to be involved with the distribution of marketing,
23   promotional, and training materials, which instruct Axonics’ customers regarding the
24   use of the Axonics r-SNM System in the United States in a manner that directly
25   infringes one or more claims of the ’069 patent.
26
27
     59
        See Q1 2019 Axonics Modulation Technologies Inc. Earnings Call (May 8, 2019,
     8:30PM GMT).
28   60
        Id.
                                                   72
                                                                        FIRST AMENDED COMPLAINT
                                                                       CASE NO. 8:19-CV-02115-DOC-JDE
Case 8:19-cv-02115-DOC-JDE Document 28 Filed 11/26/19 Page 73 of 75 Page ID #:285



 1           153. Upon information and belief, Axonics has contributed to, and continues
 2   to contribute to, the infringement of the ’069 patent by others by knowingly providing
 3   the Axonics r-SNM System that constitutes a material part of at least claim 5 of the
 4   ’069 patent, with knowledge that the Axonics r-SNM System is to be especially made
 5   or especially adapted for use in infringement of the ’069 patent. Upon information
 6   and belief, Axonics has also committed, and continues to commit contributory
 7   infringement by, inter alia, knowingly offering for sale and selling the Axonics
 8   r-SNM System, which has no substantial non-infringing uses, and which constitutes a
 9   material part of at least claim 5 of the ’069 patent.
10           154. As discussed above, the Axonics r-SNM System is designed and sold to
11   be used only for recharging in a specific way, as directed by the instructions in the
12   manuals and promotional materials. The manuals and promotional materials provide
13   specific instructions for using the Axonics r-SNM System in a way that infringes at
14   least one claim of the ’069 patent, and they do not contemplate any non-infringing
15   uses.
16           155. Upon information and belief, Axonics knew of the ’069 patent or was
17   willfully blind to its existence. Upon information and belief, Axonics had knowledge
18   of the ’069 patent and continues to have knowledge of the ’069 patent, including but
19   not limited to at least one or more of the following events: the filing of Medtronic’s
20   First Amended Complaint against Axonics; in the course of its due diligence and
21   freedom to operate analyses, including the “many initial months [spent] examining
22   patents and IP issues”;61 and as part of the due-diligence investigation performed for
23   SEC filings. By the time of trial, Axonics will have known and intended (since
24   receiving such notice) that its continued actions would infringe and actively induce
25   and contribute to the infringement of at least claim 5 of the ’069 patent.
26
27   61
       https://www.businessinfocusmagazine.com/2018/05/axonics-prepares-for-
28   introduction-of-its-sacral-neuromodulation-system/.
                                                 73
                                                                    FIRST AMENDED COMPLAINT
                                                                   CASE NO. 8:19-CV-02115-DOC-JDE
Case 8:19-cv-02115-DOC-JDE Document 28 Filed 11/26/19 Page 74 of 75 Page ID #:286



 1         156. Upon information and belief, Axonics’ infringement of the ’069 patent
 2   has been and continues to be willful.
 3         157. Axonics’ infringement of the ’069 patent has been without permission,
 4   consent, authorization, or license of Medtronic.
 5         158. As a result of Axonics’ infringement, Medtronic has suffered and will
 6   continue to suffer damages in an amount to be proved at trial. In addition, Axonics’
 7   infringement caused and will continue to cause Medtronic irreparable harm, for which
 8   there is no adequate remedy at law, warranting an injunction from the Court.
 9                                     PRAYER FOR RELIEF
10         WHEREFORE, Plaintiffs request that the Court:
11         A.       Adjudge that Axonics has infringed and is infringing one or more claims
12   of each of the above patents-in-suit, directly and/or indirectly, literally, and/or under
13   the doctrine of equivalents;
14         B.       Award damages sufficient to compensate Plaintiffs for Axonics’
15   infringement under 35 U.S.C. § 284, including an award of treble damages for willful
16   infringement;
17         C.       Find this case exceptional under 35 U.S.C. § 285, and award Medtronic
18   its reasonable attorneys’ fees;
19         D.       Enjoin Axonics, and all persons in concert or participation with it, from
20   directly or indirectly infringing one or more claims of each of the above patents-in-
21   suit, directly and/or indirectly, literally, and/or under the doctrine of equivalents;
22         E.       Award Plaintiffs their costs and expenses incurred in this action;
23         F.       Award Plaintiffs pre-judgment and post-judgment interest; and
24         G.       Grant Plaintiffs such further relief as the Court deems just and
25   appropriate.
26                                DEMAND FOR JURY TRIAL
27         Plaintiffs demand trial by jury of all claims so triable.
28
                                                  74
                                                                        FIRST AMENDED COMPLAINT
                                                                       CASE NO. 8:19-CV-02115-DOC-JDE
Case 8:19-cv-02115-DOC-JDE Document 28 Filed 11/26/19 Page 75 of 75 Page ID #:287



 1   Dated: November 26, 2019           WINSTON & STRAWN LLP
 2
                                        By: /s/ Nimalka Wickramasekera
 3                                         George C. Lombardi
                                           Nimalka Wickramasekera
 4                                         J.R. McNair
                                           Samantha M. Lerner
 5                                         Vivek V. Krishnan
                                           Joe Netikosol
 6
                                            Attorneys for Plaintiffs
 7                                          MEDTRONIC, INC.; MEDTRONIC
                                            PUERTO RICO OPERATIONS CO.;
 8                                          MEDTRONIC LOGISTICS, LLC;
                                            MEDTRONIC USA, INC.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           75
                                                             FIRST AMENDED COMPLAINT
                                                            CASE NO. 8:19-CV-02115-DOC-JDE
